Exhibit 10.6

 

CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 16, 2013, among CIM URBAN PARTNERS, L.P., a Delaware
limited partnership (“Borrower”), CIM URBAN REIT, LLC, a Delaware limited
liability company (“CIM Urban REIT”), each Lender that is a party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
“Administrative Agent”), Swing Line Lender and L/C Issuer.

 

R E C I T A L S

 

A.                             Reference is hereby made to that certain Credit
Agreement dated as of February 6, 2012 (as modified, amended, renewed, extended,
or restated from time to time, the “Credit Agreement”), executed by Borrower,
CIM Urban REIT, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (Administrative Agent,
Swing Line Lender, L/C Issuer and Lenders are individually referred to herein as
a “Credit Party” and collectively referred to herein as the “Credit Parties”).

 

B.                             Borrower and CIM Urban REIT have requested that
Administrative Agent and Lenders (i) consent to the proposed merger and other
transactions contemplated thereby (the “Proposed PMC Merger”) as set forth in
the Agreement and Plan of Merger dated as of July 8, 2013, entered into by and
among CIM Urban REIT, CIM Merger Sub, LLC, a Delaware limited liability company
and wholly owned subsidiary of CIM Urban REIT, PMC Commercial Trust, a Texas
real estate investment trust, and Southfork Merger Sub, LLC, a Delaware limited
liability company and wholly owned subsidiary of PMC Commercial Trust (the “PMC
Merger Agreement”); (ii) release CIM Urban REIT as a Guarantor of the
Obligations under the Credit Agreement; and (iii) amend certain provisions of
the Credit Agreement.

 

C.                             Administrative Agent and Lenders are willing to
consent to the Proposed PMC Merger and to release CIM Urban REIT as a Guarantor,
subject to the terms and conditions hereinafter set forth.

 

D.                             Borrower, CIM Urban REIT, Administrative Agent
and the Lenders have agreed, upon the following terms and conditions, to amend
the Credit Agreement as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                               Terms and References. Unless otherwise stated
in this Amendment (a) each term used herein that is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement
prior to giving effect to the amendments set forth in Section 3 hereof, and
(b) except as otherwise provided to the contrary, references to “Sections” are
to the Credit Agreement’s sections.

 

2.                                      Consent.

 

(a)                          Subject to the conditions precedent in
Section 6(a) hereof, Administrative and Lenders hereby consent to the Proposed
PMC Merger pursuant to, and substantially in accordance with, the PMC Merger
Agreement and agree that the consummation of the Proposed PMC Merger pursuant
to, and substantially in accordance with, the PMC Merger Agreement shall not
constitute a Default or an Event of Default under the Loan Documents, result in
the termination of the Credit Agreement or, except as otherwise provided in this
Amendment, modify the rights or obligations of the parties under the Loan

 

CIM Urban Partners, L.P.

Consent and Second Amendment

 

--------------------------------------------------------------------------------


 

Documents; provided that such consent shall cease to be effective if the Merger
Effective Date (defined below) does not occur on or before March 31, 2014.

 

(b)                          For purposes hereof, the “Merger Effective Date”
means the date that the Proposed PMC Merger is consummated pursuant to, and
substantially in accordance with, the PMC Merger Agreement.

 

(c)                           On the Merger Effective Date, Borrower shall
notify Administrative Agent that the Merger Effective Date has occurred.

 

(d)                          Within five (5) Business Days after the Merger
Effective Date, Borrower shall execute and deliver to Administrative Agent:

 

(i)           a certificate of a Responsible Officer of Borrower stating that
the Proposed PMC Merger has been consummated pursuant to the terms of the PMC
Merger Agreement, to which shall be attached true and correct copies of the
documents and instruments executed and delivered in connection with the Proposed
PMC Merger;

 

(ii)          a certificate of a Responsible Officer of Borrower certifying any
changes to (A) the Organization Documents of each Loan Party (as such term is
amended by Section 3 hereof), and (B) signatures and incumbency of officers of
each Loan Party (as such term is amended by Section 3 hereof); and

 

(iii)                        certificates of existence and good standing for
each Loan Party (as such term is amended by Section 3 hereof) issued by its
state of organization or the equivalent certificates, if any, from the
applicable Governmental Authorities.

 

3.                               Amendments to the Credit Agreement.  Subject to
the conditions precedent in Section 6(b) hereof, on and as of the Merger
Effective Date, the Credit Agreement (including schedules and exhibits thereto)
shall be amended in its entirety in the form of Exhibit A attached hereto.

 

4.                                 Amendments to other Loan Documents.

 

(a)                          All references in the Loan Documents to the Credit
Agreement shall henceforth include references to the Credit Agreement, as
modified and amended hereby, and as may, from time to time, be further amended,
modified, extended, renewed, and/or increased.

 

(b)                          Any and all of the terms and provisions of the Loan
Documents are hereby amended and modified wherever necessary, even though not
specifically addressed herein, so as to conform to the amendments and
modifications set forth herein.

 

5.                                 Release of CIM Urban REIT.

 

(a)                          Subject to the conditions precedent in
Section 6(b) hereof, on and as of the Merger Effective Date, each of the Credit
Parties shall be deemed to have released and discharged CIM Urban REIT, LLC from
any and all obligations and liabilities of CIM Urban REIT, LLC to the Credit
Parties under the Loan Documents (including the CIM Urban REIT Guaranty and this
Amendment).

 

2

--------------------------------------------------------------------------------


 

(b)                          CIM Urban REIT hereby confirms that, unless the
Merger Effective Date occurs, the release set forth in Section 5(a) above shall
not become effective and nothing contained herein shall in any way impair,
release, discharge or otherwise affect the obligations of CIM Urban REIT under
the CIM Urban REIT Guaranty or the other Loan Documents to which it is a party.

 

6.                                      Conditions Precedent.

 

(a)                                 The consent set forth in Section 2 hereof is
subject to the following conditions:

 

(i)             Administrative Agent receives fully executed counterparts of
this Amendment signed by the Loan Parties and the Credit Parties.

 

(ii)            The representations and warranties in this Amendment shall be
true and correct in all material respects on and as of the date of this
Amendment.

 

(iii)           After giving effect to this Amendment, no Default exists.

 

(b)                                 The amendments set forth in Section 3 and
Section 4 hereof and the release set forth in Section 5 hereof are subject to
the following conditions:

 

(i)             The representations and warranties in this Amendment shall be
true and correct in all material respects on and as of the Merger Effective
Date.

 

(ii)            No Default exists on and as of the Merger Effective Date.

 

(iii)           The Merger Effective Date occurs on or before March 31, 2014.

 

(iv)           On or before the Merger Effective Date, Borrower pays to
Administrative Agent all fees due and payable in connection with this Amendment.

 

7.                               Ratifications. Each of Borrower and CIM Urban
REIT (a) ratifies and confirms all provisions of the Loan Documents as amended
by this Amendment, (b) except as otherwise provided in this Amendment to the
contrary, ratifies and confirms that all guaranties, assurances, and liens
granted, conveyed, or assigned to Administrative Agent and Lenders under the
Loan Documents are not released, reduced, or otherwise adversely affected by
this Amendment and continue to guarantee, assure, and secure full payment and
performance of all present and future Obligations, and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.

 

8.                               Representations. Each of Borrower and CIM Urban
REIT represents and warrants to Administrative Agent and Lenders that as of the
date of this Amendment: (a) this Amendment has been duly authorized, executed,
and delivered by each Loan Party; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by the Loan Parties of
this Amendment; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon each Loan Party and are enforceable against each Loan Party in
accordance with their respective terms, except as limited by Debtor Relief Laws;
(d) the execution, delivery, and performance by each Loan Party of this
Amendment do not require the

 

3

--------------------------------------------------------------------------------


 

consent of any other Person and do not and will not constitute a violation of
any Laws, agreements, or understandings to which any Loan Party is a party or by
which any Loan Party is bound; (e) all representations and warranties in the
Loan Documents are true and correct in all material respects except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date,
(ii) that the representations and warranties in subsections (a), (b) and (c) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a), (b) and (c), respectively, of Section 7.01, and
(iii) to the extent that the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement; and
(vi) no Default exists.

 

9.           Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.

 

10.         Miscellaneous. Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) if any part of this Amendment is for
any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (d) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document, and (e) delivery of an executed counterpart of a signature
page to this Amendment by telecopier, electronic mail or other electronic
delivery shall be effective as delivery of a manually executed counterpart of
this Amendment. Borrower shall pay the reasonable out-of-pocket fees and
expenses of Administrative Agent’s counsel in connection with the preparation,
negotiation, execution and delivery of this Amendment.

 

11.         Governing Law. Pursuant to Section 5-1401 of the New York General
Obligations Law, the substantive laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law principles that might otherwise apply, shall govern the
validity, construction, enforcement and interpretation of this Amendment.

 

12.         Parties. This Amendment binds and inures to the Loan Parties and the
Credit Parties and their respective successors and permitted assigns.

 

13.         Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT, AS OF THE DATE
HEREOF AND AS OF THE MERGER EFFECTIVE DATE, THE OBLIGATIONS HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY SUCH OBLIGATIONS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH CREDIT
PARTY, AND EACH CREDIT PARTY’S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER ARISING FROM OR UNDER THE LOAN

 

4

--------------------------------------------------------------------------------


 

DOCUMENTS, AND THE TRANSACTION EVIDENCED THEREBY, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE HEREOF WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 

14.                               ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first stated above.

 

 

 

BORROWER:

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited

 

partnership

 

 

 

 

By:

CIM URBAN PARTNERS GP, LLC, a California

 

 

limited liability company, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

 

Name:

David Thompson

 

 

 

Title:

Vice President

 

 

 

 

 

CIM URBAN REIT:

 

 

 

CIM URBAN REIT, LLC, a Delaware limited liability

 

company

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, Swing

 

Line Lender, L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Julia Elterman

 

 

Name:

Julia Elterman

 

 

Title:

VP

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name:

Mark A. Muller

 

 

Title:

Authorized Officer

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Stephen Leskovsky

 

 

Name:

Stephen Leskovsky

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan Slusher

 

 

Name:

Jonathan Slusher

 

 

Title:

Assistant Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns, and (d) expressly acknowledge and agree to the
terms and conditions of Section 13 of this Amendment.

 

 

CIM/J STREET HOTEL SACRAMENTO, L.P.,

 

a Califomia limited partnership

 

 

 

By:

CIM/J Street Hotel Sacramento GP, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND 1 KAISER PLAZA, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND 2353 WEBSTER, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND DOWNTOWN, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM URBAN REIT PROPERTIES I, L.P.,

 

a California limited liability company,

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM URBAN REIT PROPERTIES II, L.P.,

 

a California limited liability company,

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT PROPERTIES VIII, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CIM Urban REIT Properties VIII GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

CIM/OAKLAND 1333 BROADWAY, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/OAKLAND  1333 Broadway GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

Signature Page to CIM Urban Partners, L.P.

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED CREDIT AGREEMENT

 

Attached.

 

--------------------------------------------------------------------------------


 

 

Published CUSIP Number:                  

 

CREDIT AGREEMENT

 

Dated as of February 6, 2012

 

among

 

CIM URBAN PARTNERS, L.P.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

Article I. Definitions and Accounting Terms

 

1

 

1.01

Defined Terms

 

1

 

1.02

Other Interpretive Provisions

 

23

 

1.03

Accounting Terms

 

24

 

1.04

Rounding

 

24

 

1.05

Times of Day

 

24

 

1.06

Letter of Credit Amounts

 

25

 

 

 

Article II. The Commitments and Credit Extensions

 

25

 

2.01

Committed Loans

 

25

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

25

 

2.03

Letters of Credit

 

26

 

2.04

Swing Line Loans

 

33

 

2.05

Prepayments

 

36

 

2.06

Termination or Reduction of Commitments

 

37

 

2.07

Repayment of Loans

 

37

 

2.08

Interest

 

37

 

2.09

Fees

 

38

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

39

 

2.11

Evidence of Debt

 

39

 

2.12

Payments Generally; Administrative Agent’s Clawback

 

40

 

2.13

Sharing of Payments by Lenders

 

42

 

2.14

Extension of Maturity Date

 

42

 

2.15

Cash Collateral

 

43

 

2.16

Defaulting Lenders

 

44

 

 

 

 

 

Article III. Taxes, Yield Protection and Illegality

 

46

 

3.01

Taxes

 

46

 

3.02

Illegality

 

49

 

3.03

Inability to Determine Rates

 

50

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

50

 

3.05

Compensation for Losses

 

52

 

3.06

Mitigation Obligations; Replacement of Lenders

 

52

 

3.07

Survival

 

53

 

 

 

 

 

Article IV. Unencumbered Properties

 

53

 

4.01

Initial Unencumbered Properties

 

53

 

4.02

Approvals

 

53

 

4.03

Exclusion Event

 

53

 

4.04

Appraisals

 

54

 

4.05

Borrowing Base Release Provisions

 

54

 

 

 

 

 

Article V. Conditions Precedent to Credit Extensions

 

54

 

5.01

Conditions of Initial Credit Extension

 

54

 

5.02

Conditions to all Credit Extensions

 

56

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

Article VI. Representations and Warranties

 

56

 

6.01

Existence, Qualification and Power; Compliance with Laws

 

56

 

6.02

Authorization; No Contravention

 

57

 

6.03

Governmental Authorization; Other Consents

 

57

 

6.04

Binding Effect

 

57

 

6.05

Financial Statements; No Material Adverse Effect

 

57

 

6.06

Litigation

 

58

 

6.07

No Default

 

58

 

6.08

Ownership of Property; Liens

 

58

 

6.09

Environmental Compliance

 

58

 

6.10

Insurance

 

59

 

6.11

Taxes

 

59

 

6.12

ERISA Compliance

 

59

 

6.13

Subsidiaries; Equity Interests

 

60

 

6.14

Margin Regulations; Investment Company Act

 

60

 

6.15

Disclosure

 

60

 

6.16

Compliance with Laws

 

61

 

6.17

Taxpayer Identification Number

 

61

 

6.18

Unencumbered Properties

 

61

 

6.19

Ground Leases

 

62

 

6.20

Solvency

 

62

 

6.21

[Reserved.]

 

62

 

6.22

OFAC

 

62

 

 

 

 

 

Article VII. Affirmative Covenants

 

63

 

7.01

Financial Statements

 

63

 

7.02

Certificates; Other Information

 

64

 

7.03

Notices

 

65

 

7.04

Payment of Obligations

 

66

 

7.05

Preservation of Existence, Etc.

 

66

 

7.06

Maintenance of Properties

 

67

 

7.07

Maintenance of Insurance

 

67

 

7.08

Compliance with Laws

 

68

 

7.09

Books and Records

 

68

 

7.10

Inspection Rights

 

68

 

7.11

Use of Proceeds

 

69

 

7.12

Environmental Matters

 

69

 

7.13

Acceptable Ground Leases

 

70

 

7.14

Reports and Testing

 

70

 

7.15

Guaranties

 

70

 

7.16

[Reserved]

 

70

 

7.17

Material Contracts

 

70

 

7.18

Further Assurances

 

71

 

 

 

 

 

Article VIII. Negative Covenants

 

71

 

8.01

Liens

 

71

 

8.02

Investments

 

72

 

8.03

Indebtedness

 

73

 

8.04

Fundamental Changes

 

74

 

8.05

Dispositions

 

74

 

8.06

Restricted Payments

 

75

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

 

8.07

Change in Nature of Business

 

76

 

8.08

Transactions with Affiliates

 

76

 

8.09

Burdensome Agreements

 

76

 

8.10

Use of Proceeds

 

76

 

8.11

Unencumbered Properties

 

77

 

8.12

Acceptable Ground Leases

 

77

 

8.13

Amendments of Organization Documents

 

77

 

8.14

Accounting Changes

 

78

 

8.15

Prepayments, Etc. of Indebtedness

 

78

 

8.16

Financial Covenants

 

78

 

8.17

Unencumbered Property Covenants

 

78

 

 

 

 

 

Article IX. Events of Default and Remedies

 

79

 

9.01

Events of Default

 

79

 

9.02

Remedies Upon Event of Default

 

81

 

9.03

Application of Funds

 

82

 

 

 

 

 

Article X. Administrative Agent

 

82

 

10.01

Appointment and Authority

 

82

 

10.02

Rights as a Lender

 

83

 

10.03

Exculpatory Provisions

 

83

 

10.04

Reliance by Administrative Agent

 

83

 

10.05

Delegation of Duties

 

84

 

10.06

Resignation of Administrative Agent

 

84

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

 

85

 

10.08

No Other Duties, Etc.

 

85

 

10.09

Administrative Agent May File Proofs of Claim

 

85

 

10.10

Guaranty Matters

 

86

 

 

 

 

 

Article XI. Miscellaneous

 

86

 

11.01

Amendments, Etc.

 

86

 

11.02

Notices; Effectiveness; Electronic Communication

 

87

 

11.03

No Waiver; Cumulative Remedies; Enforcement

 

89

 

11.04

Expenses; Indemnity; Damage Waiver

 

90

 

11.05

Payments Set Aside

 

91

 

11.06

Successors and Assigns

 

92

 

11.07

Treatment of Certain Information; Confidentiality

 

96

 

11.08

Right of Setoff

 

96

 

11.09

Interest Rate Limitation

 

97

 

11.10

Counterparts; Integration; Effectiveness

 

97

 

11.11

Survival of Representations and Warranties

 

97

 

11.12

Severability

 

98

 

11.13

Replacement of Lenders

 

98

 

11.14

Governing Law; Jurisdiction; Etc.

 

98

 

11.15

Waiver of Jury Trial

 

99

 

11.16

No Advisory or Fiduciary Responsibility

 

100

 

11.17

Electronic Execution of Assignments and Certain Other Documents

 

100

 

11.18

USA PATRIOT Act

 

100

 

11.19

Time of the Essence

 

100

 

11.20

ENTIRE AGREEMENT

 

101

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

SCHEDULES

 

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

 

4.01

Initial Unencumbered Properties

 

 

 

6.05

Supplement to Interim Financial Statements

 

 

 

6.06

Litigation

 

 

 

6.09

Environmental Matters

 

 

 

6.13

Subsidiaries; Other Equity Investments; Equity Interests

 

 

 

6.18

Unencumbered Property

 

 

 

6.19

Ground Leases

 

 

 

8.01

Existing Liens

 

 

 

8.02

Investments

 

 

 

8.03

Existing Indebtedness

 

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

 

B

Swing Line Loan Notice

 

 

 

C

Request for Letter of Credit

 

 

 

D

Note

 

 

 

E

Compliance Certificate

 

 

 

F

Assignment and Assumption

 

 

 

G

Unencumbered Property Report

 

 

 

H

[Reserved]

 

 

 

I

Subsidiary Guaranty

 

 

 

J

Extension Notice

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 6, 2012,
among CIM URBAN PARTNERS, L.P., a Delaware limited partnership (“Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained (and
specifically including those events and circumstances which constitute a Change
of Control (as defined herein)), the parties hereto covenant and agree as
follows:

 

Article I.

Definitions and Accounting Terms

 

1.01                 Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acceptable Appraisal” means, as of any date, the most recent appraisal either
(a) conducted by a third party appraiser that is a member of the Appraisal
Institute selected by and engaged by Borrower and who is reasonably acceptable
to Administrative Agent, or (b) obtained by Administrative Agent pursuant to
Section 4.04.

 

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by Company, as lessee, that is acceptable to
Administrative Agent in its sole discretion.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Credit Agreement.  The
Aggregate Commitments as of the Closing Date shall be $100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each

 

--------------------------------------------------------------------------------


 

Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Maximum Consolidated Leverage Ratio as set forth in the
most-recent Compliance Certificate received by Administrative Agent pursuant to
Section 7.02(a):

 

Applicable Rate

 

 

 

Maximum

 

 

 

 

 

 

 

Pricing

 

Consolidated

 

Letters of

 

Eurodollar

 

 

 

Level

 

Leverage Ratio

 

Credit

 

Rate

 

Base Rate

 

1

 

< 30%

 

1.25

%

1.25

%

0.25

%

2

 

> 30% but <35%

 

1.35

%

1.35

%

0.35

%

3

 

> 35% but <40%

 

1.50

%

1.50

%

0.50

%

4

 

> 40% but <45%

 

1.60

%

1.60

%

0.60

%

5

 

> 45%

 

1.85

%

1.85

%

0.85

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Maximum Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided that (a) if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered, and (b) without limiting the
provisions of Section 2.08(b), if an Event of Default has occurred and is
continuing, then Pricing Level 5 shall apply until such Event of Default has
been cured or waived.  The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

“Applicable Unused Commitment Rate” has the meaning specified in
Section 2.09(a).

 

“Appraised Value” means, with respect to any Property as of any date, the
appraised value of such Property on an “as-is” basis as set forth in the most
recent Acceptable Appraisal.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)),

 

2

--------------------------------------------------------------------------------


 

and accepted by Administrative Agent, in substantially the form of Exhibit F or
any other form approved by Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Companies for the fiscal year ended December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Companies, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%).  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Bridge Facility” means that certain $125,000,000 bridge facility evidenced by
the Bridge Facility Documents, as such facility may be increased to $150,000,000
pursuant to the terms of the Bridge Facility Documents.

 

“Bridge Facility Documents” means that certain Credit Agreement dated as of
August 28, 2013, by and among CIM Urban Partners, L.P., as borrower, CIM Urban
REIT, LLC, as guarantor, Bank of America, N.A., as administrative agent and a
lender, and the other lenders from time to time party thereto, as amended,
supplemented, restated, or replaced from time to time, and any agreements,
documents, notes, or Guarantees at any time executed or delivered in connection
therewith.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) Administrative Agent and (b) the L/C Issuer or the
Swing Line Lender (as applicable).

 

“Casualty” means, with respect to any Unencumbered Property, such Unencumbered
Property shall be damaged or destroyed, in whole or in part, by fire or other
casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                          General Partner or any wholly-owned Subsidiary of
PMC Commercial shall cease to be the sole general partner of Borrower;

 

(b)                               CIM Urban REIT Management, L.P. shall cease to
be the sole advisor of Borrower;

 

(c)                                PMC Commercial shall cease to own, directly
or indirectly, at least fifty-one percent (51%) of the Equity Interests of
Borrower;

 

(d)                          a Subsidiary of CIM Group, LLC shall cease to be
the sole manager of General Partner or any permitted successor general partner
of Borrower;

 

(e)                           CIM Group, LLC shall cease to Control, directly or
indirectly, (i) the sole manager of General Partner (or any permitted successor
general partner of Borrower) or (ii) CIM Urban REIT Management, L.P.; or

 

4

--------------------------------------------------------------------------------


 

(f)                            during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of PMC Commercial cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by a vote of the majority of the individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by a vote of the majority of the individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors), or (iv) who became members
of the board of directors or other equivalent governing body as a result of
(w) the retirement/resignation of any director or trustee as a result of
compliance with any written policy of PMC Commercial requiring
retirement/resignation from the board upon reaching the retirement age specified
in such policy, (x) the death or disability of any director or trustee,
(y) satisfaction of any requirement for the majority of the members of the board
of directors or equivalent governing body to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of PMC Commercial, CIM Group, LLC, or an
affiliate of PMC Commercial or CIM Group, LLC, with any other officer or
employee of PMC Commercial, CIM Group, LLC, or an affiliate of PMC Commercial or
CIM Group, LLC.

 

“CIM Urban REIT” means CIM Urban REIT, LLC, a Delaware limited liability
company.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Companies” means Borrower, its Subsidiaries, and solely for purposes of
Section 6.01, General Partner, and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

5

--------------------------------------------------------------------------------


 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Consolidated Fixed Charges” means, for any Person for any period, the sum
(without duplication) of (a) Consolidated Interest Charges and (b) scheduled
principal payments on account of Indebtedness of such Person (including, for
purposes hereof, scheduled reductions in commitments, but excluding any
regularly scheduled principal payments on any Indebtedness which pays such
Indebtedness in full, but only to the extent that the amount of such final
payment is greater than the scheduled principal payment immediately preceding
such final payment).

 

“Consolidated Interest Charges” means, for any Person for any period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses of such Person in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of such Person with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Consolidated Unsecured Debt Service” means, without duplication, for any
Calculation Period, the product of (a) all Unsecured Debt of the Companies as of
the last day of such Calculation Period multiplied by (b) a debt constant based
on a thirty (30) year, mortgage-style principal amortization at an interest rate
equal to the greatest of (i) the ten (10) year Treasury Bill yield plus 250
basis points (2.50%), (ii) seven (7.00%), and (iii) the one-month Eurodollar
interest rate plus the Eurodollar Rate Applicable Margin as of the last day of
such Calculation Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

6

--------------------------------------------------------------------------------


 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the Eurodollar
Rate otherwise applicable to such Loan plus the highest Applicable Rate
applicable to Eurodollar Rate Loans, plus two percent (2%) per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the highest
Applicable Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, (b) has notified Borrower or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by
Administrative Agent, to confirm in a manner satisfactory to Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (in each case other than a real estate lease entered into
in the ordinary course of business as part of Property leasing operations).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Economic Leasing Percentage” means, for any Property, the percentage equal to
gross rental income from leased space divided by total potential gross rental
income from rental space based upon the most-recent Acceptable Appraisal or
other information provided by Borrower and reasonably acceptable to
Administrative Agent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of any Unencumbered Property and of such scope
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may reasonably request,
by a consulting firm reasonably acceptable to Administrative Agent and made in
accordance with Administrative Agent’s established guidelines.

 

7

--------------------------------------------------------------------------------


 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Requirement against any Company or against or with respect to any
Property or any condition, use, or activity on any Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
threatened or made by any Person against any Company or against or with respect
to any Property or any condition, use, or activity on any Property (including
any such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing, in each case as would be required
and is shown as a liability on the books and records of the subject Person
pursuant to GAAP.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction (including any condition or requirement imposed by any insurance or
surety company), as the same now exists or may be changed or amended or come
into effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a

 

8

--------------------------------------------------------------------------------


 

cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at- risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                          for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or, (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m.  (London time)
two (2) London Banking Days prior to the commencement of such Interest Period;
and

 

(b)                          for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by Administrative Agent to be the rate at which deposits in Dollars for delivery
on the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Subsidiary” means, as of any date, any Subsidiary of Borrower with
respect to which a Subsidiary Exclusion Event has occurred and is continuing.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of

 

9

--------------------------------------------------------------------------------


 

any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 11.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), and (e) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Exclusion Event” means (a) an Unencumbered Property suffers a Material
Environmental Event after the date such Unencumbered Property was admitted into
the Unencumbered Property Pool, or (b) an Unencumbered Property is subject to
any Casualty or Condemnation that is a Material Property Event.

 

“Extended Maturity Date” means February 6, 2017.

 

“Extension Notice” means the notice in the form of Exhibit J pursuant to which
Borrower elects to extend the Initial Maturity Date.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDPA” has the meaning specified in Section 7.07(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated September 28, 2011, among CIM
Urban REIT, Borrower, Administrative Agent, and the Arranger.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

10

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means Urban Partners GP, LLC, a California limited liability
company.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

11

--------------------------------------------------------------------------------


 

“Hotel Occupancy Rate” means, for any hotel Property, for any Calculation
Period, the percentage of occupied room nights divided by available room nights.

 

“Improvements” means any Company’s interest in and to all on site and off site
improvements to any Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on such Property and/or in such
improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, determined in accordance with GAAP:

 

(a)                               all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                          all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)                                net obligations of such Person under any Swap
Contract;

 

(d)                          all obligations for the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses in
the ordinary course of business); provided, however, that Indebtedness shall not
include obligations with respect to (i) options to purchase real property that
have not been exercised, and (ii) earnouts, reimbursements, true-ups and other
similar obligations incurred in connection with the purchase or sale of real
properties in the ordinary course of business;

 

(e)                           indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                 capital leases and Synthetic Lease
Obligations;

 

(g)                           all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                               all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

12

--------------------------------------------------------------------------------


 

For the avoidance of doubt, “Indebtedness” shall exclude obligations
(x) incurred in the ordinary course of business (not constituting obligations
for borrowed money) in connection with the leasing, operation, maintenance, and
construction of real property such as construction contracts and agreement with
tenants to provide tenant improvements, and (y) with respect to property taxes
and other assessments in favor of Governmental Authorities or pursuant to
assessments imposed in accordance with local Laws.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” February 5, 2016.

 

“Initial Unencumbered Properties” means the Properties listed on Schedule 4.01,
and “Initial Unencumbered Property” means any one of the Initial Unencumbered
Properties.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar month and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
or, subject to availability, six (6) months thereafter, as selected by Borrower
in its Committed Loan Notice; provided that:

 

(a)                          any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(b)                          any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

13

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary of Borrower) or in favor
of the L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Company’s rights thereunder), or other agreement (other than an Acceptable
Ground Lease) under the terms of which any Person has or acquires any right to
occupy or use any Property, or any part thereof, or interest therein, and each
existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

14

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means, subject to Borrower’s rights under
Section 2.15 to extend such date through Cash Collateralization of the
applicable Letters of Credit, the day that is one (1) year after the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to any Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Subsidiary Guaranty, and the
Fee Letter.

 

“Loan Parties” means, collectively, Borrower, Subsidiary Guarantors, and solely
for purposes of Sections 6.02, 6.03, 6.04, 7.05, 9.01(h), and 9.01(i), General
Partner, and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Companies, taken as a whole (other than as a result of general economic
conditions); (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party (other
than as a result of general economic conditions); or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each agreement or
contract to which such Person is a party involving aggregate consideration
payable to or by such Person of $20,000,000 or more in any year or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either (a) or (b), such event or circumstance would reasonably be
expected to result in a Material Property Event.

 

15

--------------------------------------------------------------------------------


 

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that would reasonably be expected to result in a (a) material adverse effect on
the Appraised Value of such Property or (b) material adverse effect on the
ownership of such Property.

 

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
would reasonably be expected to result in a violation of any Law which would
result in a Material Property Event).

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided that in each
case, if such date is not a Business Day, then the Maturity Date shall be the
next preceding Business Day.

 

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Commitments or (b) forty percent (40%) of the Unencumbered
Asset Value minus the “Total Outstandings” under, and as defined in, the Bridge
Facility, in each case as of such date.

 

“Maximum Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) all Indebtedness of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Maximum Consolidated Recourse Debt Ratio” means, as of any date, the ratio of
(a) all Recourse Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Maximum Consolidated Secured Debt Ratio” means, as of any date, the ratio of
(a) all Secured Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Minimum Consolidated Fixed Charge Coverage Ratio” means, as of any date, the
ratio of (a) Net Operating Income with respect to all Properties of the
Companies to (b) Consolidated Fixed Charges for the Companies, on a consolidated
basis, for the Calculation Period most recently ended as of such date.

 

“Minimum Consolidated Unsecured Debt Service Coverage Ratio” means, as of any
date, the ratio of (a) Unencumbered Net Operating Income to (b) Consolidated
Unsecured Debt Service, in each case for the Calculation Period most recently
ended as of such date.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

16

--------------------------------------------------------------------------------


 

“Negative Pledge” means a provision of any agreement (other than this Agreement,
any other Loan Document or any Bridge Facility Documents) that prohibits the
creation of any Lien on any assets of a Person; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.

 

“Net Asset Value” means, as of any date, Total Asset Value minus Total
Liabilities.

 

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate amount of (i) gross lease revenues from the operations of
such Property during such period from tenants in occupancy and paying rent and
(ii) gross revenues from other sources, including, but not limited to, signage
and parking, minus (b) the sum of all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes, insurance and property management fees, but
excluding Consolidated Interest Charges, income taxes, depreciation,
amortization, and other non-cash expenses), which expenses and accruals shall be
calculated in accordance with GAAP; provided that proceeds from the Disposition
of any Property shall not be included in Net Operating Income of such Property.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.  For purposes hereof, “Non-Recourse Debt” shall
include Indebtedness of a Subsidiary of Borrower (other than a Subsidiary
Guarantor) in which the holder of such Indebtedness may look to such Subsidiary
personally for repayment (but not to any constituent owner of such Person other
than for Customary Recourse Exceptions) and such Subsidiary is a special purpose
entity owning only Properties that secure such Indebtedness or Equity Interest
in another Subsidiary of Borrower that only owns Properties that secure such
Indebtedness.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” has the meaning specified in Section 6.22.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

17

--------------------------------------------------------------------------------


 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise or property taxes, charges, intangible, recording, filing or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Liens” means Liens described in Section 8.01(a) through (k).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
permitted joint venture, governmental authority or other entity of whatever
nature, whether public or private.

 

“Physical Occupancy Rate” means, for any Property, the percentage of the
rentable area of such Property leased by tenants pursuant to bona fide tenant
Leases, which tenants are not more than thirty (30) days delinquent on all rent
or other payments due under such Leases.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“PMC Commercial” means PMC Commercial Trust, a Texas real estate investment
trust.

 

18

--------------------------------------------------------------------------------


 

“Properties” means real estate properties owned by any Company, and “Property”
means any one of the Properties.

 

“Property Information” has the meaning specified in Section 4.02(b).

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Request for Letter of Credit, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Request for Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(i).

 

“Required Lenders” means, as of any date, Lenders having at least sixty-six and
two-thirds (66-2/3%) of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate at least sixty-six and two-thirds (66-2/3%) of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to Administrative Agent.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary of Borrower, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or

 

19

--------------------------------------------------------------------------------


 

termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, for any Person as of any date, the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of such Person that is (a) secured in any manner by any Lien or
(b) entitled to the benefit of a Negative Pledge (other than under this
Agreement).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Subsidiary Exclusion Event” means, with respect to any Subsidiary of Borrower,
one or more of the following events or circumstances has occurred or exists with
respect to such Subsidiary: (a) a default (after the expiration of any period of
grace or cure) with respect to any Indebtedness of such Subsidiary individually
or in the aggregate of an amount that is equal to or greater than fifteen
percent (15%) of the Appraised Value of the Properties owned by such Subsidiary;
(b) such Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Subsidiary and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Subsidiary or to
all or any material part of its property is instituted without the consent of
such Subsidiary and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or (c) a
nonappealable, uninsured monetary judgment default against such Subsidiary
individually or in the aggregate of an amount that is equal to or greater than
fifteen percent (15%) of the Appraised Value of the Properties owned by such
Subsidiary.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), and “Subsidiary Guarantor” means any one
of the Subsidiary Guarantors.

 

20

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means the Unconditional Guaranty Agreement executed by
each Subsidiary Guarantor in favor of Administrative Agent, for the benefit of
the Lenders, in the form of Exhibit I.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments.  The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

21

--------------------------------------------------------------------------------


 

“Total Asset Value” means, as of any date, the total assets of the Companies
(other than the Excluded Subsidiaries) on a consolidated basis as required to be
shown on the balance sheet of the Companies as of such date.

 

“Total Liabilities” means, for the Companies, on a consolidated basis, as of any
date, the total liabilities as required to be shown on the balance sheet of the
Companies as of such date.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans and all L/C Obligations.

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unencumbered Asset Value” means, as of any date, the Appraised Value of each
Unencumbered Property; provided that (a) the amount of Unencumbered Asset Value
attributable to any single Unencumbered Property shall not exceed thirty percent
(30%) of the Unencumbered Asset Value, and (b) the amount of Unencumbered Asset
Value attributable to Unencumbered Properties that are hotel Properties shall
not exceed forty percent (40%) of the Unencumbered Asset Value.  For avoidance
of doubt, if the Appraised Value of one or more Unencumbered Properties were to
cause the thresholds in clause (a) or clause (b) above to be exceeded, then
(i) the calculation of Unencumbered Asset Value shall only include the portion
of the Appraised Value of each such Unencumbered Property that would result in
compliance with each such threshold and shall exclude the portion of the
Appraised Value of each such Unencumbered Property that would result in
non-compliance with each such threshold, and (ii) such excess shall not, in and
of itself, constitute a Default so long as Borrower complies with
Section 2.05(c).

 

“Unencumbered Net Operating Income” means, for any Calculation Period, the
aggregate Net Operating Income from all Unencumbered Properties.

 

“Unencumbered Properties” means, as of any date, the Properties that are
included in the Unencumbered Property Pool as of such date, and “Unencumbered
Property” means any one of the Unencumbered Properties.

 

“Unencumbered Property Pool” means, as of any date, each Property identified by
Borrower in the most-recent Unencumbered Property Report that meets the
following criteria:

 

(a)                          such Property is primarily an apartment,
industrial, office, retail, flex or hotel Property (including ancillary parking
lots and structures);

 

(b)                          such Property is located within the continental
United States;

 

(c)                           Borrower or a Subsidiary Guarantor owns fee simple
title to one hundred percent (100%) of such Property or all of the leasehold
interests in such Property pursuant to an Acceptable Ground Lease; provided,
however, that there may be up to one Property in the Unencumbered Property Pool
that is not wholly-owned (but at least ninety percent (90%) owned) by Borrower
or a Subsidiary Guarantor;

 

(d)                          except for restrictions set forth herein, Borrower
or the applicable Subsidiary Guarantor that owns such Property has the
unilateral right to (i) Dispose of such Property, and (ii) create a Lien on such
Property as security for Indebtedness of Borrower or such Subsidiary Guarantor
subject to the rights of others under any Permitted Liens;

 

22

--------------------------------------------------------------------------------


 

(e)                           such Property is not subject to any Lien (other
than Permitted Liens), any other encumbrances, or any Negative Pledge;

 

(f)                            such Property is free of all material structural
defects or architectural deficiencies, Material Title Defects, Material
Environmental Event, or other adverse matters which, individually or
collectively, would result in a Material Property Event;

 

(g)                           such Property is not unimproved land or Property
under development;

 

(h)                          such Property is approved by Administrative Agent
and Required Lenders in their reasonable discretion;

 

(i)                              such Property has not been removed from the
Unencumbered Property Pool pursuant to Section 4.03 as a result of an Exclusion
Event that has not been cured by Borrower or waived by the Required Lenders; and

 

(j)                             without implying any restriction on later adding
a Property back to the Unencumbered Property Pool, such Property has not been
removed from the Unencumbered Asset Pool pursuant to Section 4.05.

 

“Unencumbered Property Report” means a report in substantially the form of
Exhibit G certified by a Responsible Officer of Borrower, setting forth in
reasonable detail the total square footage, Physical Occupancy Rate, Hotel
Occupancy Rate, the Economic Leasing Percentage, Appraised Value, and
Unencumbered Asset Value for the Unencumbered Properties (individually and in
the aggregate).

 

“United States” and “U.S.” mean the United States of America. 

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsecured Debt” means, for any Person as of any date, Indebtedness of such
Person that is not Secured Debt.

 

“Unused Commitment Fee” has the meaning specified in Section 2.09(a).

 

1.02                 Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                          The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits

 

23

--------------------------------------------------------------------------------


 

and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                          In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                           Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

(d)                          For the avoidance of doubt, actions which are
excepted from the covenants in Article VIII shall be deemed permitted herein.

 

1.03                 Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Companies shall be deemed to be carried at
one hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or Required Lenders shall so
request, Administrative Agent, the Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04                 Rounding.  Any financial ratios required to be maintained
by Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05                 Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Pacific time (daylight or
standard, as applicable).

 

24

--------------------------------------------------------------------------------


 

1.06                 Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Article II.

The Commitments and Credit Extensions

 

2.01                 Committed Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (a) the Total Outstandings shall
not exceed the Maximum Availability, and (b) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02                 Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon Borrower’s irrevocable notice to Administrative
Agent, which may be given by telephone.  Each such notice must be received by
Administrative Agent not later than 11:00 a.m.  (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Committed Loans, and (ii) on the requested date of any Borrowing of Base
Rate Committed Loans.  Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Administrative Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice then such Committed
Loan shall be made as a Base Rate Loan.  If Borrower fails to give a timely
notice requesting a conversion or continuation of any Eurodollar Rate Loan, then
the applicable Eurodollar Rate Loan shall (i) so long as no Default exists,
automatically be continued as a Eurodollar Rate Loan with an Interest Period
having a duration of one (1) month or (ii) if a Default exists, automatically be
converted to a Base Rate Loan.  Any

 

25

--------------------------------------------------------------------------------


 

such automatic continuation of Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, Administrative Agent shall promptly notify each Lender of the amount of
its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by Borrower, Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to Administrative Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m.  on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), Administrative Agent shall make all
funds so received available to Borrower in like funds as received by
Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of Required Lenders.

 

(d)                                 Administrative Agent shall promptly notify
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect with respect to Committed Loans.

 

2.03                 Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                             Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the Availability Period, to issue Letters of Credit for the account
of Borrower, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit

 

26

--------------------------------------------------------------------------------


 

issued for the account of Borrower and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Maximum Availability,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                                 The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                                the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
Required Lenders have approved such expiry date; or

 

(B)                                the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have otherwise approved such expiry date.

 

(iii)                              The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                                any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                                the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by Administrative
Agent and the L/C Issuer, the Letter of Credit is in an initial stated amount
less than $50,000;

 

(D)                                the Letter of Credit is to be denominated in
a currency other than Dollars;

 

27

--------------------------------------------------------------------------------


 

(E)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with Borrower or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)                             The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                             The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to Administrative Agent in Article X with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                          Procedures for Issuance and Amendment of Letters of
Credit.

 

(i)                                    Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Borrower delivered to the L/C
Issuer (with a copy to Administrative Agent) in the form attached hereto as
Exhibit C (a “Request for Letter of Credit”) (with blanks appropriately
completed in conformity herewith), together with a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Request for Letter of Credit and Letter of Credit Application must be received
by the L/C Issuer and Administrative Agent not later than 1:00 p.m.  at least
two (2) Business Days (or such later date and time as Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Request for Letter of Credit and Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Request for Letter of Credit and Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as

 

28

--------------------------------------------------------------------------------


 

the L/C Issuer may require.  Additionally, Borrower shall furnish to the L/C
Issuer and Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Administrative Agent may require.

 

(ii)                                   Promptly after receipt of any Request for
Letter of Credit and Letter of Credit Application, the L/C Issuer will confirm
with Administrative Agent (by telephone or in writing) that Administrative Agent
has received a copy of such Request for Letter of Credit and Letter of Credit
Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                                Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the L/C Issuer will also deliver
to Borrower and Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                           Drawings and Reimbursements; Funding of
Participations.

 

(i)                                      Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
L/C Issuer shall notify Borrower and Administrative Agent thereof.  Not later
than 11:00 a.m.  on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), Borrower shall reimburse the L/C
Issuer through Administrative Agent in an amount equal to the amount of such
drawing.  If Borrower fails to so reimburse the L/C Issuer by such time,
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, Borrower shall
be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                   Each Lender shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at Administrative Agent’s Office in an amount

 

29

--------------------------------------------------------------------------------


 

equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m.  on the Business Day specified in such notice by Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to Borrower in such amount.  Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                                With respect to any Unreimbursed Amount
that is not fully refinanced by a Committed Borrowing of Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                               Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                  Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by Borrower of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                               If any Lender fails to make available to
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any

 

30

--------------------------------------------------------------------------------


 

Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

 

(d)                          Repayment of Participations.

 

(i)                              At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Administrative Agent), Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by Administrative Agent.

 

(ii)                           If any payment received by Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                           Obligations Absolute.  The obligation of Borrower
to reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                              any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                           the existence of any claim, counterclaim, setoff,
defense or other right that Borrower or any Subsidiary thereof may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                        any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                       any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any

 

31

--------------------------------------------------------------------------------


 

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                          any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower or any Subsidiary thereof.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer.  Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)                            Role of L/C Issuer.  Each Lender and Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuer, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                           Applicability of ISP.  Unless otherwise expressly
agreed by the L/C Issuer and Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.

 

(h)                          Letter of Credit Fees.  Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each issued and outstanding Letter of Credit equal to the Applicable

 

32

--------------------------------------------------------------------------------


 

Rate for Letters of Credit times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date, and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of Required Lenders, while any Event
of Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                              Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  Borrower shall pay directly to the L/C Issuer
for its own account a fronting fee with respect to each issued and outstanding
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
first Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date,
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                             Conflict with Issuer Documents.  In the event of
any conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

2.04                      Swing Line Loans.

 

(a)                          The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C

 

33

--------------------------------------------------------------------------------


 

Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                          Borrowing Procedures.  Each Swing Line Borrowing
shall be made upon Borrower’s irrevocable notice to the Swing Line Lender and
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and Administrative Agent not later than
1:00 p.m.  on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from Administrative Agent (including at the
request of any Lender) prior to 2:00 p.m.  on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m.  on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to Borrower.

 

(c)                           Refinancing of Swing Line Loans.

 

(i)                              The Swing Line Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 5.02.  The Swing Line Lender shall furnish Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
Administrative Agent in immediately available funds (and Administrative Agent
may apply Cash Collateral available with respect to the applicable Swing Line
Loan) for the account of the Swing Line Lender at Administrative Agent’s Office
not later than 1:00 p.m.  on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds

 

34

--------------------------------------------------------------------------------


 

available shall be deemed to have made a Base Rate Committed Loan to Borrower in
such amount.  Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)                           If for any reason any Swing Line Loan cannot be
refinanced by such a Committed Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Committed Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)                        If any Lender fails to make available to
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                       Each Lender’s obligation to make Committed Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

 

(d)                          Repayment of Participations.

 

(i)                              At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

 

(ii)                           If any payment received by the Swing Line Lender
in respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender

 

35

--------------------------------------------------------------------------------


 

under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Swing Line Lender in its discretion), each
Lender shall pay to the Swing Line Lender its Applicable Percentage thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                           Interest for Account of Swing Line Lender.  The
Swing Line Lender shall be responsible for invoicing Borrower for interest on
the Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                            Payments Directly to Swing Line Lender.  Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

 

2.05                 Prepayments.

 

(a)                          Borrower may, upon notice to Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by Administrative Agent not later than 1:00 p.m.  (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; or, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by Borrower, and with respect to any such
notice that is received by Administrative Agent more than three (3) Business
Days prior to the date of any such prepayment, not revoked on or prior to the
date that is three (3) Business Days prior to such prepayment, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)                          Borrower may, upon notice to the Swing Line Lender
(with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and Administrative Agent not later than 1:00 p.m.  on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                           If for any reason the Total Outstandings at any
time exceed the Maximum Availability then in effect, then Borrower shall, within
five (5) Business Days, prepay Loans

 

36

--------------------------------------------------------------------------------


 

and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Maximum Availability then in effect.

 

(d)                          Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, Borrower may borrow Committed
Loans under Section 2.01, prepay Committed Loans under this Section 2.05, and
reborrow Committed Loans under Section 2.01.

 

2.06                 Termination or Reduction of Commitments.  Borrower may,
upon notice to Administrative Agent, terminate the Aggregate Commitments in
their entirety, or from time to time, on no more than three (3) occasions during
the term of this Agreement, permanently reduce the Aggregate Commitments in
part; provided that (a) any such notice shall be received by Administrative
Agent not later than 11:00 a.m.  five (5) Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $5,000,000 in excess
thereof, (c) after giving effect to such termination or reduction, the Aggregate
Commitments shall not be less than $50,000,000 (unless Borrower terminates the
Aggregate Commitments in their entirety), (d) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Maximum Availability, and (e) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07                 Repayment of Loans.

 

(a)                          Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans outstanding on such date.

 

(b)                          Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date.

 

2.08                 Interest.

 

(a)                          Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                          (i)                                     If any
amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

37

--------------------------------------------------------------------------------


 

(ii)                           If any amount (other than principal of any Loan)
payable by Borrower under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                        Upon the request of Required Lenders, while any
Event of Default exists, Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                       Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                           Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09                 Fees.  In addition to certain fees described in subsections
(h) and (i) of Section 2.03:

 

(a)                          Unused Commitment Fee.  In addition to the payments
provided elsewhere in this Agreement, Borrower shall pay to Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, an unused commitment fee (the “Unused Commitment Fee”), calculated
as set forth below, on the daily amount of the Aggregate Commitments which was
not used through the advance of all or any portion of Committed Loans or through
L/C Credit Extensions during the immediately preceding calendar quarter.  The
Unused Commitment Fee shall be calculated on the basis of actual days elapsed in
a 360 day year at the Applicable Unused Commitment Rate (defined below), and
shall be due and payable in arrears on the first Business Day of each calendar
quarter for the immediately preceding calendar quarter or portion thereof,
commencing April 2, 2012, and on the last day of the Availability Period.  The
“Applicable Unused Commitment Rate” means a per annum fee of 25/100ths of one
percent (0.25%) when the Outstanding Amounts of Committed Loans plus the
Outstanding Amounts of L/C Obligations on any day exceed fifty percent (50%) of
the Aggregate Commitments in effect on such day (or, if terminated, in effect
immediately prior to such termination), and 35/100ths of one percent (0.35%)
where the Outstanding Amounts of Committed Loans plus the Outstanding Amounts of
L/C Obligations on any day are equal to or less than fifty percent (50%) of the
Aggregate Commitments in effect on such day (or, if terminated, in effect
immediately prior to such termination).  The Unused Commitment Fee shall be
calculated as follows:

 

(i)                              Determine the daily Unused Commitment Fee for
each day of the quarter

 

= [(Aggregate Commitments - (Outstanding Amounts of Committed Loans +
Outstanding Amounts of L/C Obligations))] x [Applicable Unused Commitment
Rate)/360 as applicable]

 

(ii)                           Determine the Unused Commitment Fee for the
calendar quarter =

 

38

--------------------------------------------------------------------------------


 

The sum of all Unused Commitment Fees for each day of the quarter.

 

(b)                          Other Fees.

 

(i)                              Borrower shall pay to the Arranger and
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)                           Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(c)                           Authorization.  Borrower hereby authorizes
Administrative Agent to withdraw any fees from Borrower’s designated deposit
account with Administrative Agent.

 

2.10                 Computation of Interest and Fees; Retroactive Adjustments
of Applicable Rate.

 

(a)                          All computations of interest for Base Rate Loans
based on Bank of America’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b)                          If, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason,
Borrower or the Lenders determine that (i) the Maximum Consolidated Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Maximum Consolidated Leverage Ratio would have
resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX. 
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11                 Evidence of Debt.

 

(a)                          The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by

 

39

--------------------------------------------------------------------------------


 

the Lenders to Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.  Upon the request of any Lender made
through Administrative Agent, Borrower shall execute and deliver to such Lender
(through Administrative Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records.  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

 

(b)                          In addition to the accounts and records referred to
in subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

 

2.12                 Payments Generally; Administrative Agent’s Clawback.

 

(a)                          General.  All payments to be made by Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. 
on the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by Administrative Agent after
2:00 p.m.  shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                          Clawback.

 

(i)                              Funding by Lenders; Presumption by
Administrative Agent.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to Administrative Agent such Lender’s share of
such Committed Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made

 

40

--------------------------------------------------------------------------------


 

by such Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing, and (B) in the
case of a payment to be made by Borrower, the interest rate applicable to Base
Rate Loans. If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period. If such Lender pays its share of the applicable Committed
Borrowing to Administrative Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

(ii)                           Payments by Borrower; Presumptions by
Administrative Agent.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                           Failure to Satisfy Conditions Precedent.  If any
Lender makes available to Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, Administrative Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)                          Obligations of Lenders Several.  The obligations of
the Lenders hereunder to make Committed Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                           Funding Source.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation

 

41

--------------------------------------------------------------------------------


 

by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.13                 Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Committed
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

(i)                              if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)                           the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.15, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                 Extension of Maturity Date.

 

(a)                          Requests for Extension.  Borrower may, by delivery
of an Extension Notice to Administrative Agent (who shall promptly notify the
Lenders) not earlier than ninety (90) days and not later than thirty (30) days
prior to the Initial Maturity Date, request that the Initial Maturity Date be
extended to the Extended Maturity Date.

 

(b)                          Conditions Precedent. As a condition precedent to
the extension of the Initial Maturity Date to the Extended Maturity Date
pursuant to this Section 2.14:

 

(i)                              Borrower shall deliver to Administrative Agent
a certificate of each Loan Party dated as of the Initial Maturity Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (B) in the case of Borrower,
certifying that, before and after giving effect to such extension, (1) the
representations and warranties contained in Article VI and the other Loan
Documents are

 

42

--------------------------------------------------------------------------------


 

true and correct in all material respects on and as of the Initial Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in Sections6.05(a) and 6.05(b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
7.01(a) and 7.01(b), respectively, and (2) no Default exists;

 

(ii)                           Borrower shall deliver to Administrative Agent a
Compliance Certificate signed by a Responsible Officer of Borrower;

 

(iii)                        on the Initial Maturity Date, Borrower shall pay to
Administrative Agent, for the pro rata account of each Lender in accordance with
their respective Applicable Percentages, an extension fee equal to one quarter
of one percent (0.25%) of the Aggregate Commitments as of such date, which fee
shall, when paid, be fully earned and non-refundable under any circumstances;
and thereto.

 

(iv)                       no Default shall exist on the date of such extension
or after giving effect

 

(c)                           Conflicting Provisions. This Section 2.14 shall
supersede any provisions in Section 11.01 to the contrary.

 

2.15                 Cash Collateral.

 

(a)                          Certain Credit Support Events. Upon the request of
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. If, as of the day that is thirty (30) days prior to the Maturity
Date then in effect there are any Letters of Credit that have an expiry date
after the Maturity Date then in effect, then Borrower shall Cash Collateralize
the then Outstanding Amount of all L/C Obligations with respect to such Letters
of Credit. At any time that there shall exist a Defaulting Lender, immediately
upon the request of Administrative Agent, the L/C Issuer or the Swing Line
Lender, Borrower shall deliver to Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                          Grant of Security Interest. All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in interest bearing bank controlled collateral accounts at Bank of
America. Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) Administrative Agent, for the benefit
of Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will,

 

43

--------------------------------------------------------------------------------


 

promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                           Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 9.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                          Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.16                 Defaulting Lenders.

 

(a)                          Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                              Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                           Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to the L/C
Issuer or Swing Line Lender hereunder; third, if so determined by Administrative
Agent or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a

 

44

--------------------------------------------------------------------------------


 

result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                        Certain Fees. That Defaulting Lender (x) shall not
be entitled to receive any unused commitment fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                       Reallocation of Applicable Percentages to Reduce
Fronting Exposure. During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (B) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)                          Defaulting Lender Cure. If Borrower, Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a

 

45

--------------------------------------------------------------------------------


 

Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III.

Taxes, Yield Protection and Illegality

 

3.01                 Taxes.

 

(a)                          Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

 

(i)                                Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
Borrower or Administrative Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such Laws as determined by Borrower
or Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                           If Borrower or Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) Administrative Agent shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                          Payment of Other Taxes by Borrower. Without
limiting the provisions of subsection (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                           Tax Indemnifications.

 

(i)                              Without limiting the provisions of subsection
(a) or (b) above, Borrower shall, and does hereby, indemnify Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by Borrower or Administrative Agent or paid by
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Borrower
shall also, and does

 

46

--------------------------------------------------------------------------------


 

hereby, indemnify Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender or the L/C Issuer (with a copy to Administrative Agent), or
by Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                           Without limiting the provisions of subsection (a)
or (b) above, each Lender and the L/C Issuer shall, and does hereby, indemnify
Borrower or Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for Borrower or
Administrative Agent) incurred by or asserted against Borrower or Administrative
Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to Borrower or
Administrative Agent pursuant to subsection (e) (but only to the extent that any
Loan Party has not already indemnified Borrower or Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so). Each Lender and the L/C Issuer hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                          Evidence of Payments. Upon request by Borrower or
Administrative Agent, as the case may be, after any payment of Taxes by Borrower
or by Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)                           Status of Lenders; Tax Documentation.

 

(i)                              Each Lender shall deliver to Borrower and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

47

--------------------------------------------------------------------------------


 

(ii)                           Without limiting the generality of the foregoing,
if Borrower is resident for tax purposes in the United States,

 

(A)                        any Lender that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower and
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)                        each Foreign Lender that is entitled under the Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to payments hereunder or under any other Loan Document shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrower or Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(1)      executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(2)      executed originals of IRS Form W-8ECI,

 

(3)      executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(4)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN, or

 

(5)      executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                        Each Lender shall promptly (A) notify Borrower and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative

 

48

--------------------------------------------------------------------------------


 

Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

 

(iv)                       If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(f)                            Treatment of Certain Refunds. Unless required by
applicable Laws, at no time shall Administrative Agent have any obligation to
file for or otherwise pursue on behalf of a Lender or the L/C Issuer a claim for
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent, such
Lender or the L/C Issuer in the event Administrative Agent, such Lender or the
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require Administrative Agent, any Lender or
the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

3.02                 Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such

 

49

--------------------------------------------------------------------------------


 

determination no longer exist. Upon receipt of such notice, (x) Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

3.03                 Inability to Determine Rates. If Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                 Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                          Increased Costs Generally. If any Change in Law
shall:

 

(i)                              impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e)) or the L/C Issuer;

 

(ii)                           subject any Lender or the L/C Issuer to any tax
of any kind whatsoever imposed as a result of a present or former connection
between such Lender or L/C Issuer and the jurisdiction imposing such tax (other
than (i) connections arising from such Lender or L/C Issuer having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document, or (ii) taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes) specifically in relation to and with respect to this
Agreement, any Letter of Credit or any participation in a Letter of Credit, or
change the basis of taxation

 

50

--------------------------------------------------------------------------------


 

of payments to such Lender or the L/C Issuer in respect thereof, excluding in
all cases Excluded Taxes; or

 

(iii)                        impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                          Capital Requirements.  If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                           Certificates for Reimbursement.  A certificate of
a Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to
Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

(d)                          Delay in Requests.  Failure or delay on the part of
any Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

51

--------------------------------------------------------------------------------


 

(e)                           Reserves on Eurodollar Rate Loans.  Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least ten
(10) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05                 Compensation for Losses.  Upon demand of any Lender (with a
copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                          any continuation, conversion, payment or prepayment
of any Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                          any failure by Borrower (for a reason other than
the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower; or

 

(c)                           any assignment of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                 Mitigation Obligations; Replacement of Lenders.

 

(a)                          Designation of a Different Lending Office.  If any
Lender requests compensation under Section 3.04, or Borrower is required to pay
any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not

 

52

--------------------------------------------------------------------------------


 

otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

(b)                          Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07                 Survival.  All of Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of Administrative Agent.

 

Article IV.

Unencumbered Properties

 

4.01                 Initial Unencumbered Properties.  As of the Closing Date,
the Unencumbered Properties shall consist of the Initial Unencumbered
Properties; provided that the Property known as Courtyard by Marriott Downtown
Oakland and located at 988 Broadway, Oakland California, 94607, may be excluded
from the Unencumbered Property Pool by the Required Lenders if a closure letter
issued by the City of Oakland is not delivered by Borrower on or before
August 6, 2012; it being acknowledged, however that Borrower shall have no
obligation to obtain any such closure letter.

 

4.02                 Approvals.

 

(a)                          Subject to the terms and conditions set forth
herein, Borrower may request that additional Properties be admitted into the
Unencumbered Asset Pool.

 

(b)                          Borrower may also, at its election add Properties
to the Unencumbered Property Pool (including Properties that may have previously
been removed pursuant to Sections 4.03 or 4.05); provided that the conditions
contained in Article IV are satisfied.  Borrower shall provide Administrative
Agent with a written request for a Property to be admitted into the Unencumbered
Property Pool.  Such request shall be accompanied by information regarding such
Property (the “Property Information”) including the following, in each case
acceptable to Administrative Agent: (i) a general description of such Property’s
location, market, and amenities; (ii) a property description; (iii) purchase
information (including any contracts of sale and closing statements); (iv) cash
flow projections for the next twelve (12) months and operating statements for at
least the previous three (3) years or since opening or acquisition by Borrower
or a Subsidiary Guarantor, as applicable, if opened or acquired less than three
(3) years before such date; (v) a quality assurance report or an inspection
report; (vi) a copy of the most recent appraisal obtained by Borrower, if any,
of such Property; (vii) an Environmental Assessment; (viii) title and survey
information; and (ix) such other information reasonably requested by
Administrative Agent.

 

(c)                           Each Property shall be subject to Administrative
Agent’s and Required Lenders’ approval to be admitted (or re-admitted) into the
Unencumbered Property Pool.

 

4.03                 Exclusion Event.  After the occurrence of any Exclusion
Event, Required Lenders shall have the right in their sole discretion at any
time and from time to time to notify Borrower that, effective three (3) Business
Days after the giving of such notice and for so long as the circumstances giving
rise to such Exclusion Event exist, such Property shall no longer be included in
the Unencumbered Property Pool.

 

53

--------------------------------------------------------------------------------


 

4.04                 Appraisals.  Borrower shall provide to Administrative Agent
an Acceptable Appraisal of each Unencumbered Property once every twelve (12)
months during the term of this Agreement.  If Borrower fails to provide any such
Acceptable Appraisal, then Administrative Agent will be entitled to engage a
third party appraiser, at Borrower’s expense, once during each twelve (12) month
period, to conduct an Acceptable Appraisal of each Unencumbered Property or any
part thereof; provided that, in addition to the foregoing, Administrative Agent
will be entitled to obtain additional Acceptable Appraisals of any Unencumbered
Property or any part thereof, at Borrower’s expense, if: (i) a Default has
occurred and is continuing at the time Administrative Agent orders such
appraisal; or (ii) an appraisal is required under applicable Law.

 

4.05                 Borrowing Base Release Provisions.  At the request of
Borrower, an Unencumbered Property may be removed from the Unencumbered Property
Pool subject to the following conditions: (a) no Default shall exist (unless
such Default relates solely to the Unencumbered Property to be removed from the
Unencumbered Asset Pool), result from, or be continuing after giving effect to
such release; and (b) Administrative Agent shall receive satisfactory evidence
that, on a pro forma basis for the most recently completed fiscal period, after
giving effect to such release and any prepayment of the Obligations, Borrower is
in compliance with Sections 8.16 and 8.17.

 

Article V.

Conditions Precedent to Credit Extensions

 

5.01                 Conditions of Initial Credit Extension.  The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                          Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies or digital copies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to Administrative
Agent and each of the Lenders:

 

(i)                              executed counterparts of this Agreement and the
Subsidiary Guaranty, sufficient in number for distribution to Administrative
Agent, each Lender and Borrower;

 

(ii)                           a Note executed by Borrower in favor of each
Lender requesting a Note;

 

(iii)                        such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)                       such documents and certifications as Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

54

--------------------------------------------------------------------------------


 

(v)                          a favorable opinion of DLA Piper LLP, counsel to
the Loan Parties, addressed to Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as Administrative
Agent may reasonably request including due formation, authorization,
enforceability and no conflict with all provisions of the Organization Documents
of the Companies;

 

(vi)                       a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                    a certificate signed by a Responsible Officer of CIM
Urban REIT and Borrower certifying (A) that the conditions specified in Sections
5.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) the absence of any action, suit, investigation or
proceeding pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or governmental authorities related to Borrower
or CIM Urban REIT or that could reasonably be expected to have a Material
Adverse Effect, and (D) a calculation of the Maximum Consolidated Leverage Ratio
as of the last day of the fiscal quarter of the Companies most recently ended
prior to the Closing Date;

 

(viii)                 a duly completed Unencumbered Property Report and
Compliance Certificate as of the last day of the fiscal quarter of the Companies
ended on September 30, 2011, signed by a Responsible Officer of CIM Urban REIT;

 

(ix)                       the Property Information required pursuant to
Section 4.02(b) with respect to each of the Initial Unencumbered Properties; and

 

(x)                          such other assurances, certificates, documents,
consents or opinions as Administrative Agent, the L/C Issuer, the Swing Line
Lender or Required Lenders reasonably may require.

 

(b)                          Any fees required to be paid on or before the
Closing Date shall have been paid.

 

(c)                           Unless waived by Administrative Agent, Borrower
shall have paid all fees, charges and disbursements of counsel to Administrative
Agent (directly to such counsel if requested by Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Administrative
Agent).

 

(d)                          The Closing Date shall have occurred on or before
February 6, 2012.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied

 

55

--------------------------------------------------------------------------------


 

with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

5.02                 Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                          The representations and warranties of Borrower and
each other Loan Party contained in Article VI or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, (i) the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 and (ii) the representations and warranties contained in subsection
(c) of Section 6.05 shall be deemed to refer to the date of the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)                          No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                           After giving effect to such proposed Credit
Extension, the Total Outstandings as of such date shall not exceed the Maximum
Availability.

 

(d)                          Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

Article VI.

Representations and Warranties

 

Borrower represents and warrants to Administrative Agent and the Lenders that:

 

6.01                 Existence, Qualification and Power; Compliance with Laws. 
Each Company (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

6.02                 Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  No Organization Document of any Loan Party or any
manager, member or general partner thereof contains any term, provision, or
other agreement that (a) except as expressly disclosed to Administrative Agent
and Lenders, requires the consent of any Person for any Loan Party’s execution,
delivery, or performance of the Loan Documents, (b) restricts the ability of any
Company to incur or Guarantee the Obligations or grant Liens in its Properties
or other assets to secure the Obligations, (c) would materially and adversely
impair the ability of any Loan Party to perform its respective obligations under
any Loan Document, (d) would have a material adverse affect on the legality,
validity, binding effect, or enforceability against any Loan Party of any Loan
Document, or (e) would materially and adversely impair any rights or remedies of
Administrative Agent, Swing Line Lender, L/C Issuer, or any Lender under the
Loan Documents or applicable Law.

 

6.03                 Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.04                 Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

6.05                 Financial Statements; No Material Adverse Effect.

 

(a)                          The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of Borrower as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness as and to the extent required
to comply with GAAP.

 

(b)                          The unaudited consolidated balance sheet of
Borrower dated June 30, 2013, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Borrower as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.  Schedule 6.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of Borrower as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness as and to the extent required to comply with GAAP.

 

57

--------------------------------------------------------------------------------


 

(c)                           Since June 30, 2013, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

(d)                          The consolidated forecasted balance sheet and
statements of income and cash flows of Borrower delivered pursuant to
Section 7.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, Borrower’s best estimate of its future financial condition and
performance.

 

6.06                 Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Borrower or General Partner
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Company or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Company, of the
matters described on Schedule 6.06.

 

6.07                 No Default.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

6.08                 Ownership of Property; Liens.  Each Company has good record
and marketable title in fee simple to, or valid leasehold interests in, all
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  No Unencumbered Property is
subject to any Liens, other than Permitted Liens.

 

6.09                 Environmental Compliance.

 

(a)                          The Companies conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 6.09, such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                          Except as specifically disclosed on Schedule 6.09,
after due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any
Unencumbered Property or elsewhere in connection with any activity on any
Unencumbered Property, without regard to whether Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of any Unencumbered Property: (i) during the period of the applicable
Company’s ownership of each Unencumbered Property, such Unencumbered Property
has not been used for industrial or manufacturing purposes, for landfill,
dumping or other waste disposal activities or operations, for generation,
storage, use, sale, treatment, processing, recycling or disposal of any
Hazardous Material, for underground or aboveground storage tanks, or for any
other use that could give rise to the release of any Hazardous Material on such
Unencumbered Property in violation of applicable Laws and for which all removal
or remedial action required under applicable Laws has been completed and/or is
being undertaken pursuant to applicable Laws; to each Company’s knowledge, no
such use of any Unencumbered Property occurred at any time prior to the period

 

58

--------------------------------------------------------------------------------


 

of the applicable Company’s ownership of such Unencumbered Property; and to each
Company’s knowledge, no such use on any adjacent property occurred at any time
prior to the date hereof; (ii) to each Company’s knowledge, there is no
Hazardous Material, storage tank (or similar vessel) whether underground or
otherwise, sump or well currently on any Unencumbered Property in violation of
applicable Laws; (iii) no Company has received any notice or has any knowledge
of any Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on any Unencumbered Property or any adjacent property or concerning
whether any condition, use or activity on any Unencumbered Property or any
adjacent property is in violation of any Environmental Requirement for which
known liabilities remain outstanding; (iv) the present conditions, uses and
activities on each Unencumbered Property do not violate any Environmental
Requirement and the use of each Unencumbered Property which the applicable
Company (and each tenant and subtenant, if any) makes and intends to make of
each Unencumbered Property complies and will comply with all applicable
Environmental Requirements; (v) no Unencumbered Property appears on and to each
Company’s knowledge has never been on the National Priorities List, any federal
or state “superfund” or “superlien” list, or any other list or database of
properties maintained by any local, state or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; and (vi) no Company has ever applied for and
been denied environmental impairment liability insurance coverage relating to
any Unencumbered Property.

 

6.10                 Insurance.  The properties of the Companies are insured
with financially sound and reputable insurance companies not Affiliates of any
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operate.

 

6.11                 Taxes.  The Companies have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect.

 

6.12                 ERISA Compliance.

 

(a)                          Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.  To
the best knowledge of Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                          There are no pending or, to the best knowledge of
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected have a Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

(c)                           (i) No ERISA Event has occurred, and neither
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher
and neither Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below sixty (60%) as of the most recent
valuation date; (iv) neither Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

(d)                          Neither Borrower or any ERISA Affiliate maintains
or contributes to, or has any unsatisfied obligation to contribute to, or
liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 6.12(d) and (B) thereafter, Pension Plans
not otherwise prohibited by this Agreement.

 

6.13                 Subsidiaries; Equity Interests.  As of October 16, 2013,
Borrower does not have any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 6.13.  As of October 16, 2013, Borrower does not have
any direct or indirect equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 6.13.

 

6.14                 Margin Regulations; Investment Company Act.

 

(a)                          Borrower is not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                          None of Borrower, any Person Controlling Borrower,
or any Subsidiary thereof is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.15                 Disclosure.  Each of Borrower and General Partner has
disclosed to Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which any Company is subject, and all
other matters known to them, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Company or General Partner to Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower and General Partner
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

60

--------------------------------------------------------------------------------


 

6.16                        Compliance with Laws. Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

6.17                        Taxpayer Identification Number. Borrower’s true and
correct U.S. taxpayer identification number is set forth on Schedule 11.02.

 

6.18                        Unencumbered Properties.

 

(a)                          Each Unencumbered Property complies with all Laws,
including all subdivision and platting requirements, without reliance on any
adjoining or neighboring property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to result in a Material Property Event.

 

(b)                          The Improvements with respect to each Unencumbered
Property comply with all Laws regarding access and facilities for handicapped or
disabled persons, except in such instances in which (i) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to result in a Material Property Event.

 

(c)                           No Unencumbered Property is the subject of any
pending or, to any Loan Party’s knowledge, threatened adverse zoning proceeding
that would reasonably be expected to result in a Material Property Event.

 

(d)                          No Loan Party has directly or indirectly conveyed,
assigned, or otherwise disposed of, or transferred (or agreed to do so) any
development rights, air rights, or other similar rights, privileges, or
attributes with respect to any Unencumbered Properties, including those arising
under any zoning or property use ordinance or other Law, except where any of the
foregoing would not reasonably be expected to result in a Material Property
Event.

 

(e)                           All utility services necessary for the use of each
Unencumbered Property and the Improvements and the operation thereof for their
intended purpose are available at the Unencumbered Property.

 

(f)                            No Loan Party has made any contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to any Lien or Negative Pledge on any Unencumbered Property.

 

(g)                           Except as set forth on Schedule 6.18, no
Unencumbered Property is part of a larger tract of Property owned by any Loan
Party or otherwise included under any unity of title or similar covenant with
other Property not owned by a Loan Party and each Unencumbered Property
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for such Unencumbered Property and the Improvements thereon,
independent of those for any other Property or improvements.

 

61

--------------------------------------------------------------------------------


 

(h)                          The current and anticipated use of each
Unencumbered Property complies in all material respects with all applicable
zoning ordinances, regulations, and restrictive covenants affecting the
Unencumbered Properties, all use restrictions of any Governmental Authority
having jurisdiction have been satisfied, and no violation of any Law or
regulation, which would reasonably be expected to result in a Material Property
Event, exists with respect thereto.

 

6.19                        Ground Leases. Except as set forth on Schedule 6.19
(as supplemented from time to time):

 

(a)                          The Loan Parties have delivered true and correct
copies each Acceptable Ground Lease.

 

(b)                          Each Acceptable Ground Lease is in full force and
effect.

 

(c)                           To each Loan Party’s knowledge, (i) there are no
defaults or terminating events under any Acceptable Ground Lease by any Loan
Party or any ground lessor thereunder, and (ii) no event has occurred which but
for the passage of time, or notice, or both would constitute a default or
terminating event under any Acceptable Ground Lease except for such defaults or
terminating events specifically disclosed to Administrative Agent in writing.

 

(d)                          All rents, additional rents, and other sums due and
payable under each Acceptable Ground Lease have been paid in full.

 

(e)                           No Loan Party nor the ground lessor under any
Acceptable Ground Lease has commenced any action or given or received any notice
for the purpose of terminating such Acceptable Ground Lease.

 

(f)                            Each Acceptable Ground Lease or a memorandum
thereof has been duly recorded.

 

(g)                           No Loan Party’s interest in any Acceptable Ground
Lease is subject to any Liens or any Negative Pledge other than the ground
lessor’s related fee interest and Liens for taxes not yet due and payable.

 

(h)                          Each Loan Party’s interest in each Acceptable
Ground Lease is assignable to Administrative Agent upon notice to, but without
the consent of, the ground lessor thereunder (or, if any such consent is
required, then such consent has been obtained prior to the date hereof).

 

6.20                        Solvency. Each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

6.21                        [Reserved.].

 

6.22                        OFAC. Neither Borrower nor any of its Subsidiaries:
(a) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (b) is (i) an agency of the government of a
country, (ii) an organization controlled by a country, or (iii) a person
resident in a country, in each case that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization

 

62

--------------------------------------------------------------------------------


 

or person; or (c) to the knowledge of Borrower, derives any of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. To the knowledge of Borrower, none of the
proceeds from the Loans will be used to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.

 

Article VII.

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01                        Financial Statements. Borrower shall deliver to
Administrative Agent and each Lender, in substantially the form provided prior
to the date hereof or otherwise in form and detail reasonably satisfactory to
Administrative Agent and Required Lenders:

 

(a)                          as soon as available, but in any event within one
hundred twenty (120) days after the end of each fiscal year of Borrower
(commencing with the fiscal year ended December 31, 2011), a consolidated
balance sheet of Borrower as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to Required Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)                          as soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of each fiscal year of
Borrower (commencing with the fiscal quarter ended March 31, 2012), a
consolidated balance sheet of Borrower as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of Borrower’s fiscal year then ended, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (to the extent not otherwise prepared by Borrower); and

 

(c)                           as soon as available, but in any event within
thirty (30) days of filing, copies of the annual tax returns of Borrower; and

 

(d)                          as soon as available, but in any event at least
thirty (30) days after the end of each fiscal year of Borrower, forecasts
prepared by management of Borrower, in form satisfactory to Administrative
Agent, of consolidated balance sheets and statements of income or operations and
cash flows of Borrower on a monthly basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs).

 

As to any information contained in materials furnished pursuant to
Section 7.02(e), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the

 

63

--------------------------------------------------------------------------------


 

foregoing shall not be in derogation of the obligation of Borrower to furnish
the information and materials described in clauses (a) or (b) above at the times
specified therein.

 

7.02                        Certificates; Other Information. Borrower shall
deliver to Administrative Agent and each Lender, in form and detail satisfactory
to Administrative Agent and Required Lenders:

 

(a)                          concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2011), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Borrower (which delivery may,
unless Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(b)                          concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2011), a duly
completed Unencumbered Property Report together with operating statements and
rent rolls for each Unencumbered Property, in each case signed by the chief
executive officer, chief financial officer, treasurer or controller of Borrower
(which delivery may, unless Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(c)                           concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2011), a duly
completed real estate schedule, in form and substance reasonably satisfactory to
Administrative Agent signed by the chief executive officer, chief financial
officer, treasurer or controller of Borrower (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(d)                          promptly after any request by Administrative Agent
or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Borrower by independent accountants in connection
with the accounts or books of any Company, or any audit of any of them;

 

(e)                           promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto; and

 

(f)                            promptly, such additional information regarding
the business, financial or corporate affairs of any Company, or compliance with
the terms of the Loan Documents, as Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the

 

64

--------------------------------------------------------------------------------


 

website address listed on Schedule 11.02; or (ii) on which such documents are
posted on Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by Administrative Agent); provided
that: (i) Borrower shall deliver paper copies of such documents to
Administrative Agent or any Lender upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by Administrative Agent or such Lender and (ii) Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that so long as Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) with respect to any Borrower Materials that are clearly and conspicuously
marked “PUBLIC,” Borrower shall be deemed to have authorized Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

 

7.03                        Notices. Borrower shall promptly, but in all cases
concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) and each Request for Credit Extension, notify
Administrative Agent:

 

(a)                          of the occurrence of any Default;

 

(b)                          of any (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
would reasonably be expected to have a Material Adverse Effect;

 

(c)                           of the occurrence of any ERISA Event;

 

65

--------------------------------------------------------------------------------


 

(d)                          any litigation, arbitration or governmental
investigation or proceeding instituted or threatened against an Unencumbered
Property, and any material development therein that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(e)                           any actual or threatened Condemnation of any
portion of an Unencumbered Property, any negotiations with respect to any such
taking, or any Casualty or other loss of or substantial damage to any
Unencumbered Property that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(f)                            any notice received by any Company with respect
to the cancellation, alteration or non renewal of any insurance coverage
maintained with respect to any Unencumbered Property that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(g)                           any required permit, license, certificate or
approval with respect to any Unencumbered Property lapses or ceases to be in
full force and effect or claim from any person that any Unencumbered Property,
or any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Law that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(h)                          of any material change in accounting policies or
financial reporting practices by any Company, including any determination by
Borrower referred to in Section 2.10(b); and

 

(i)                              any labor controversy pending or threatened
against any Loan Party or any contractor performing work on an Unencumbered
Property, and any material development in any labor controversy, that has
resulted or would reasonably be expected to result in a Material Property Event
or have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04                        Payment of Obligations. Borrower shall, and shall
cause each other Loan Party to, pay and discharge as the same shall become due
and payable: (a) all material tax liabilities, assessments and governmental
charges or levies upon a Loan Party or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party; and (b) all lawful claims which, if unpaid, would by law become
a Lien upon any Unencumbered Property.

 

7.05                        Preservation of Existence, Etc. Borrower shall, and
shall cause each other Loan Party to: (a) preserve, renew and maintain in full
force and effect its legal existence and good standing (except that such Loan
Party shall have ten (10) days after such Loan Party first obtains knowledge
that such Loan Party is not in good standing to comply with this Section 7.05)
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

7.06                        Maintenance of Properties. Borrower, and shall cause
each other Loan Party to, keep the Unencumbered Properties in good order,
repair, operating condition, and appearance, causing all necessary repairs,
renewals, replacements, additions, and improvements to be promptly made, and not
allow any of the Unencumbered Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted). Notwithstanding the foregoing, no
Loan Party shall, without the prior written consent of Administrative Agent:
(a) remove from an Unencumbered Property any fixtures or personal property
except such as is replaced by an article of equal suitability and value or in
the event such fixtures or personal property are obsolete, if applicable,
replaced by an article of suitable replacement, in each case, owned by such Loan
Party, free and clear of any Lien (other than Permitted Liens); or (b) make any
structural alteration to an Unencumbered Property or any other alteration
thereto which impairs the value thereof.

 

7.07                        Maintenance of Insurance. Borrower shall:

 

(a)                          Maintain, and cause each other Company to maintain,
with financially sound and reputable insurance companies not Affiliates of any
Company, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

(b)                          Obtain and maintain, or cause the applicable Loan
Party to obtain and maintain, at the applicable Loan Party’s sole expense:
(i) property insurance with respect to each Unencumbered Property, against loss
or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all- risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Administrative Agent may require, in an amount not less
than one hundred percent (100%) of the full replacement cost, including the cost
of debris removal, without deduction for depreciation and sufficient to prevent
the applicable Loan Parties, Administrative Agent, and Lenders from becoming
coinsurers; (ii) if and to the extent any portion of any Unencumbered Property
or the Improvements is, under the Flood Disaster Protection Act of 1973 (for
purposes of this Section, “FDPA”), as it may be amended from time to time, in a
Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable Law and the FDPA, as such requirements may from
time to time be in effect; (iii) general liability insurance, on an “occurrence”
basis against claims for “personal injury” liability, including bodily injury,
death, or property damage liability, for the benefit of the applicable Loan
Parties as named insureds and Administrative Agent, for the benefit of Lenders,
as additional insured; (iv) statutory workers’ compensation insurance with
respect to any work on or about any of the Unencumbered Properties (including
employer’s liability insurance, if required by Administrative Agent), covering
all employees and contractors of each applicable Loan Party; and (v) such other
insurance on the Unencumbered Properties and endorsements as may from time to
time be required by Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance, or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
with respect to any Unencumbered Property (where the probable maximum loss, as
reasonably determined by Administrative Agent, is greater than twenty percent
(20%) of the Appraised Value of such Unencumbered Property), wind insurance,
sinkhole coverage, and/or permit to occupy endorsement) and against other
insurable hazards or casualties which at the time are commonly insured against
in the case of premises similarly situated, due regard being given to the
height, type, construction, location, use and occupancy of buildings and
Improvements. All insurance policies with respect to all Unencumbered Properties
shall be issued and maintained by insurers,

 

67

--------------------------------------------------------------------------------


 

in amounts, with deductibles, limits and retentions, and in forms reasonably
satisfactory to Administrative Agent. All insurance companies providing
insurance required pursuant to this Agreement or any other Loan Document with
respect to the Unencumbered Property must be licensed to do business in the
state in which such Unencumbered Property is located and must have an A. M. Best
Company financial and performance ratings of A-:IX or better. All insurance
policies maintained, or caused to be maintained, with respect to the
Unencumbered Properties, except for general liability insurance, shall provide
that each such policy shall be primary without right of contribution from any
other insurance that may be carried, Administrative Agent or any Lender and that
all of the provisions thereof, except the limits of liability, shall operate in
the same manner as if there were a separate policy covering each insured. If any
insurer which has issued a policy of hazard, liability, or other insurance
required pursuant to this Agreement or any other Loan Document with respect to
the Unencumbered Property becomes insolvent or is the subject of any petition,
case, proceeding or other action pursuant to any Debtor Relief Law, or if in
Administrative Agent’s reasonable opinion the financial responsibility of such
insurer is or becomes inadequate, then each applicable Loan Party shall in each
instance promptly upon its discovery thereof or upon the request of
Administrative Agent therefor, promptly obtain and deliver to Administrative
Agent a like policy (or, if and to the extent permitted by Administrative Agent,
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Agreement or such other Loan Document, as
the case may be.

 

(c)                           Cause all certificates of insurance or other
evidence of each initial insurance policy with respect to each Unencumbered
Property to be delivered to Administrative Agent on or prior to the date such
Unencumbered Property is admitted into the Unencumbered Property Pool, with all
premiums fully paid current, and each renewal or substitute policy (or evidence
of insurance) shall be delivered to Administrative Agent, with all premiums
fully paid current, at least five (5) Business Days before the termination of
the policy it renews or replaces.

 

(d)                          Pay all premiums on policies required pursuant to
this Section 7.07 as they become due and payable and, upon Administrative
Agent’s request, promptly deliver to Administrative Agent evidence satisfactory
to Administrative Agent of the timely payment thereof.

 

7.08                        Compliance with Laws. Borrower shall, and shall
cause each other Company to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

7.09                        Books and Records. Borrower shall, and shall cause
each other Company to, maintain: (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Company; and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Company.

 

7.10                        Inspection Rights. Borrower shall, and shall cause
each other Company to, permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect and photograph any of
its properties (including any Unencumbered Property), to examine its corporate,
financial and operating records, and all recorded data of any kind or nature,
regardless of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof

 

68

--------------------------------------------------------------------------------


 

or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
applicable Company; provided, however, that when an Event of Default exists
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and without advance notice.

 

7.11                        Use of Proceeds. Borrower shall use the proceeds of
the Credit Extensions for repayment of debt, the acquisition of Properties,
working capital, and other general corporate purposes not in contravention of
any Law or of any Loan Document.

 

7.12                        Environmental Matters. Borrower shall, and shall
cause each other Loan Party to:

 

(a)                                 Violations; Notice to Administrative Agent.

 

(i)                              Keep the Unencumbered Properties free of
Hazardous Material to the extent such action would reasonably be expected to
result in a Material Property Event;

 

(ii)                           Promptly deliver to Administrative Agent a copy
of each report pertaining to any Unencumbered Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to any Environmental
Requirement; and

 

(iii)                        Immediately advise Administrative Agent in writing
of any Environmental Claim or of the discovery of any Hazardous Material on any
Unencumbered Property, as soon as any Loan Party first obtains knowledge
thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

 

(b)                          Site Assessments and Information. If Administrative
Agent shall ever have reason to believe that any Hazardous Material affects any
Unencumbered Property, or if any Environmental Claim is made or threatened, or
if a Default shall have occurred and be continuing, then if requested by
Administrative Agent, then Borrower shall either (x) remove such Unencumbered
Property from the Borrowing Base pursuant to Section 4.05 or (y) at Borrower’s
expense, deliver to Administrative Agent within ten (10) days after
Administrative Agent’s request, an Environmental Assessment made after the date
of Administrative Agent’s request. Each Loan Party shall cooperate with each
consulting firm making any such Environmental Assessment and shall supply to the
consulting firm, from time to time and promptly on request, all information
available to such Loan Party to facilitate the completion of the Environmental
Assessment. If any Loan Party fails to furnish Administrative Agent within ten
(10) days after Administrative Agent’s request with a copy of an agreement with
an acceptable environmental consulting firm to provide such Environmental
Assessment, or if any Loan Party fails to furnish to Administrative Agent such
Environmental Assessment within ten (10) days after Administrative Agent’s
request, then Administrative Agent may cause any such Environmental Assessment
to be made at Borrower’s expense and risk. Administrative Agent and its
designees are hereby granted access to the Unencumbered Properties at any time
or times, upon reasonable notice (which may be written or oral), and a license
which is coupled with an interest and irrevocable, to make or cause to be made
such Environmental Assessments. Administrative Agent may disclose to interested
parties any information Administrative Agent ever has about the environmental
condition or compliance of the Unencumbered Properties, but shall be under no
duty to disclose any such information except as may be required by Law.

 

69

--------------------------------------------------------------------------------


 

Administrative Agent shall be under no duty to make any Environmental Assessment
of any Unencumbered Property, and in no event shall any such Environmental
Assessment by Administrative Agent be or give rise to a representation that any
Hazardous Material is or is not present on any Unencumbered Property, or that
there has been or shall be compliance with any Environmental Requirement, nor
shall any Loan Party or any other Person be entitled to rely on any
Environmental Assessment made by Administrative Agent or at Administrative
Agent’s request. Neither Administrative Agent nor any Lender owes any duty of
care to protect any Loan Party or any other Person against, or to inform them
of, any Hazardous Material or other adverse condition affecting any Unencumbered
Property.

 

7.13                        Acceptable Ground Leases. Borrower shall, and shall
cause each other Loan Party to:

 

(a)                          pay or cause to be paid all rents, additional
rents, and other sums required to be paid by the applicable Loan Party, as
tenant under and pursuant to the provisions of each Acceptable Ground Lease;

 

(b)                          diligently perform and observe in all material
respects all of the terms, covenants, and conditions each Acceptable Ground
Lease as tenant under such Acceptable Ground Lease; and

 

(c)                           promptly notify Administrative Agent of (i) the
giving to any Loan Party of any notice of any default by such Loan Party under
any Acceptable Ground Lease and deliver to Administrative Agent a true copy of
each such notice, and (ii) any bankruptcy, reorganization, or insolvency of the
landlord under any Acceptable Ground Lease or of any notice thereof, and deliver
to Administrative Agent a true copy of such notice;

 

7.14                        Reports and Testing. Borrower shall, and shall cause
each other Loan Party to, promptly (a) deliver to Administrative Agent copies of
all material reports, studies, inspections, and tests made on the Unencumbered
Properties, the Improvements, or any materials to be incorporated into the
Improvements, and (b) make such additional tests on the Unencumbered Properties,
the Improvements, or any materials to be incorporated into the Improvements as
Administrative Agent may reasonably require. In addition, Borrower shall, and
shall cause each other Loan Party to, immediately notify Administrative Agent of
any report, study, inspection, or test that indicates any material adverse
condition relating to the Unencumbered Properties, the Improvements, or any such
materials which would reasonably be expected to result in a Material Property
Event.

 

7.15                        Guaranties. Pursuant to the Subsidiary Guaranty,
Borrower shall cause each Subsidiary of Borrower that owns an Unencumbered
Property to (a) become a Subsidiary Guarantor by executing and delivering to
Administrative Agent the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), and (b) deliver to Administrative Agent
documents of the types referred to in Sections 5.01(a)(iii), 5.01(a)(iv),
5.01(a)(vi), and 5.01(a)(vii), together with a favorable opinion of counsel of
such Person, all such documentation and opinion to be in form, content and scope
reasonably satisfactory to Administrative Agent.

 

7.16                        [Reserved].

 

7.17                        Material Contracts. Borrower shall, and shall cause
each Loan Party to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by Administrative Agent and, upon request of Administrative
Agent, make to each other party to each such Material

 

70

--------------------------------------------------------------------------------


 

Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, except, in any such case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.18                        Further Assurances. Borrower shall, and shall cause
each Company to, promptly upon request by Administrative Agent, or any Lender
through Administrative Agent, (a) correct any material defect or error that may
be discovered in any Loan Document or in the execution or acknowledgment
thereof, and (b) do, execute, acknowledge, deliver, register and re-register any
and all such further acts, certificates, assurances and other instruments as
Administrative Agent, or any Lender through Administrative Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

 

Article VIII.

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

8.01                        Liens. Borrower shall not, and shall not permit any
other Company to, directly or indirectly create, incur, assume or suffer to
exist any Lien upon any Unencumbered Property, other than the following:

 

(a)                          Liens pursuant to any Loan Document;

 

(b)                          Liens securing Indebtedness existing on the date
hereof and listed on Schedule 8.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c)                           Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)                          carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                           pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                            easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, and other similar
encumbrances affecting any Property which do not in any case materially detract
from the value of such Unencumbered Property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Loan
Party;

 

(g)                           Liens securing judgments not constituting an Event
of Default under Section 9.01(j);

 

71

--------------------------------------------------------------------------------


 

(h)                          Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(i)                              any interest of a lessee of such Unencumbered
Property under Leases entered into in the ordinary course of the applicable Loan
Party’s business;

 

(j)                             rights of lessors under Acceptable Ground
Leases; and

 

(k)                          Liens securing Indebtedness under the Bridge
Facility, provided that such Liens ratably secure the Obligations.

 

8.02                        Investments. Borrower shall not, and shall not
permit any other Company to, make any Investments, except:

 

(a)                          Investments existing on the date hereof and listed
on Schedule 8.02;

 

(b)                          Investments held by a Company in the form of cash
equivalents;

 

(c)                           advances to officers, directors and employees of a
Company in an aggregate amount not to exceed $2,000,000 at any time outstanding,
for travel, entertainment, relocation and analogous ordinary business purposes;

 

(d)                          Investments of any Company in (including loans or
advances to) any other Company;

 

(e)                           Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(f)                            Guarantees permitted by Section 8.03;

 

(g)                           Investments in income producing Properties and
Investments incidental thereto;

 

(h)                          other Investments of the Companies in:
(i) marketable and non-marketable securities; (ii) unimproved land holdings;
(iii) investments in partnerships or joint ventures; (iv) mortgage note
receivables; (v) investment and non-investment grade commercial mortgage backed
securities; (vi) mezzanine loans; and (vii) construction in progress; provided
that the aggregate amount of all such Investments (valued at cost) shall not
exceed an amount equal to ten percent (10%) of the Total Asset Value at any
time;

 

(i)                              Investments consisting of rights and benefits
under Indebtedness permitted by Section 8.03;

 

(j)                             Investments by any Company in any securities
received by such Company in the ordinary course of business in satisfaction or
partial satisfaction of indebtedness from financially troubled account debtors;

 

72

--------------------------------------------------------------------------------


 

(k)                          Investments by any Company in connection with the
exercise of rights or remedies afforded such Company, or obligations imposed
upon such Company, in connection with contractual obligations entered into by
such Company which are not otherwise prohibited hereby including the exercise by
any Company and/or the performance by any Company of any buy-sell, put-call,
forced-sale, or similar rights or obligations; and

 

(l)                              Investments by any Company intended to ensure
the status of CIM Urban REIT, PMC Commercial and/or any other Subsidiary of PMC
Commercial or Borrower that has elected to be treated as a REIT, as a REIT, in
each case so long as (i) no Default is then-occurring or would result from the
making of such Investment and (ii) upon Administrative Agent’s request, Borrower
shall provide to Administrative Agent evidence that such Investment was
necessary to ensure such REIT status.

 

8.03                        Indebtedness. Borrower shall not, and shall not
permit any other Company to, create, incur, assume, or suffer to exist any
Indebtedness, except:

 

(a)                          Indebtedness under the Loan Documents;

 

(b)                          Indebtedness existing on the date hereof and listed
on Schedule 8.03 and any renewals or extensions (but not increases or
refundings) thereof;

 

(c)                           Guarantees, performance bonds, indemnification
obligations, and similar arrangements of any Company in respect of Indebtedness
otherwise permitted hereunder of any other Company;

 

(d)                          obligations (contingent or otherwise) of any
Company existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                           Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 8.01(h); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $1,000,000;

 

(f)                            Indebtedness secured by Properties other than
Unencumbered Properties or the Equity Interests of any Subsidiary (other than a
Company that owns, directly or indirectly, an Unencumbered Property) of the
Company that is the borrower of such Indebtedness;

 

(g)                           unsecured Indebtedness of any Company (other than
Borrower) to another Company; provided that if the Company that incurs such
unsecured Indebtedness is a Loan Party, then such unsecured Indebtedness must be
payable to a Loan Party;

 

(h)                          Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, or in respect of netting
services, overdraft protections or otherwise in connection with deposit
accounts;

 

73

--------------------------------------------------------------------------------


 

(i)                              Indebtedness incurred for the purpose of
ensuring the status of CIM Urban REIT, PMC Commercial and/or any other
Subsidiary of PMC Commercial or Borrower that has elected to be treated as a
REIT, as a REIT, in each case so long as (i) no Default is then-occurring or
would result from the incurrence of such Indebtedness and (ii) upon
Administrative Agent’s request, Borrower shall provide to Administrative Agent
evidence that such incurrence of Indebtedness was necessary to ensure such REIT
status;

 

(j)                             other unsecured Indebtedness constituting
ordinary course obligations (other than debt for borrowed money) in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding; and

 

(k)                          Indebtedness under the Bridge Facility Documents.

 

8.04                        Fundamental Changes. Borrower shall not, and shall
not permit any other Company to, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (a “Fundamental Change”),
except that, so long as after giving effect thereto (including the application
of any proceeds therefrom to the Obligations) no Default exists:

 

(a)                          any Subsidiary of Borrower may merge with
(i) Borrower, provided that Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries of Borrower, provided that
when any Subsidiary Guarantor is merging with another Subsidiary of Borrower,
the Subsidiary Guarantor shall be the continuing or surviving Person or the
surviving Subsidiary shall have become a Subsidiary Guarantor pursuant to
Section 7.15;

 

(b)                          any Subsidiary of Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Borrower or to another Subsidiary of Borrower; provided that if the transferor
in such a transaction is a Subsidiary Guarantor, then the transferee must either
be Borrower or be or become a Subsidiary Guarantor;

 

(c)                           in connection with Dispositions by any Company
permitted by Section 8.05;

 

(d)                          in connection with Investments by any Company
permitted by Section 8.02; and

 

(e)                           Fundamental Changes which are determined to be
necessary for any Subsidiary of Borrower that has elected to be treated as a
REIT, to maintain its status as a REIT, so long as (i) no Default is
then-occurring or would result from such Fundamental Change and (ii) upon
Administrative Agent’s request, Borrower shall provide to Administrative Agent
evidence that such Fundamental Change was necessary to ensure such REIT status.

 

8.05                        Dispositions. Borrower shall not, and shall not
permit any other Company to, make any Disposition or enter into any agreement to
make any Disposition (that is not conditioned on Administrative Agent’s prior
written approval), except:

 

(a)                          Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(b)                          Dispositions of inventory in the ordinary course of
business;

 

74

--------------------------------------------------------------------------------


 

(c)                           Dispositions of equipment to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)                          Dispositions of property by any Subsidiary of
Borrower to Borrower or to a wholly-owned Subsidiary of Borrower; provided that
if the transferor of such property is a Subsidiary Guarantor, the transferee
thereof must be Borrower or be or become a Subsidiary Guarantor;

 

(e)                           Dispositions of Properties or other assets so long
as no Default exists or would result therefrom after giving effect thereto
including the application of any proceeds therefrom to the Obligations;

 

(f)                            in connection with Dispositions permitted by
Section 8.04;

 

(g)                           in connection with Liens permitted by
Section 8.01;

 

(h)                          leases, licenses, easements, covenants and other
occupancy and/or use agreements with respect to any Property entered into in the
ordinary course of business;

 

(i)                              Dispositions pursuant to contractual
obligations relating to any Investment permitted by Section 8.02, including
Dispositions arising from “forced-sale,” “buy-sell,” “put-call” or similar
arrangements;

 

(j)                             Dispositions arising in connection with a
Casualty affecting or Condemnation of any Property and/or in settlement of any
other matter pertaining to entitlements, zoning approvals or other discretionary
permits issued by any governmental authority; and

 

(k)                          Dispositions determined to be necessary in order
for CIM Urban REIT, PMC Commercial and/or any other Subsidiary of PMC Commercial
or Borrower that has elected to be treated as a REIT, to maintain its status as
a REIT, in each case so long as (i) no Default is then- occurring or would
result from such Disposition and (ii) upon Administrative Agent’s request,
Borrower shall provide to Administrative Agent evidence that such Disposition
was necessary to ensure such REIT status.

 

8.06                        Restricted Payments. Borrower shall not, and shall
not permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)                          each Subsidiary of Borrower may make Restricted
Payments to Borrower and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)                          each Company may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

(c)                           each Company may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

75

--------------------------------------------------------------------------------


 

(d)                          Borrower may make Restricted Payments to the
holders of its Equity Interests to the extent no Default is then-continuing or
will result from the making of such Restricted Payment;

 

(e)                           any Company other than Borrower may make
Restricted Payments as may be necessary to ensure the status of it or its direct
or indirect owners, shareholders, partners, members and/or other beneficial
interest holders as a REIT; and

 

(f)                            Borrower may make Restricted Payments as may be
necessary to ensure the status of it or its direct or indirect owners,
shareholders, partners, members and/or other beneficial interest holders as a
REIT to the extent no Default specified in Sections 9.01(h) or 9.01(i) or a
Default that has resulted in Administrative Agent exercising its remedies under
Section 9.02(b) is then-continuing or will result from the making of such
Restricted Payment.

 

8.07                        Change in Nature of Business. Borrower shall not,
and shall not permit any other Company to, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

8.08                        Transactions with Affiliates. Borrower shall not,
and shall not permit any other Company to, enter into any transaction of any
kind with any Affiliate of a Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Company as would be obtainable by such Company at the time in a comparable
arm’s length transaction with a Person other than an Affiliate. Notwithstanding
anything contained herein to the contrary:

 

(a)                          any Company may enter into a contractual
arrangement with any other Company in relation to as may be necessary to ensure
payment and/or performance of obligations arising in connection with, and/or the
exercise of rights (such as buy-sell rights) with respect to, Investments
permitted by Section 8.02, Indebtedness permitted by Section 8.03, Fundamental
Changes permitted by Section 8.04, and Dispositions permitted by Section 8.05;
and

 

(b)                          any Company may enter into agreements with any
other Company relating to leasing, property management, brokerage, construction
management, investment management and similar arrangements which are on more
favorable terms than may be achieved in an arm’s length transaction, provided
the same are not intended to circumvent any other restriction herein or to
otherwise alter the financial performance of any Company in order to ensure
continued compliance with the covenants in Sections 8.16 and 8.17.

 

8.09                        Burdensome Agreements. Borrower shall not, and shall
not permit any other Company to, enter into or permit to exist any Contractual
Obligation (other than the Loan Documents) that (a) constitutes a Negative
Pledge with respect to any Unencumbered Property or the Equity Interests in any
Company (other than Borrower) that owns an Unencumbered Property, or (b) limits
the ability of any Company to transfer ownership of any Unencumbered Property or
the Equity Interests in any Company (other than Borrower) that owns an
Unencumbered Property other than customary restrictions under Permitted Liens.

 

8.10                 Use of Proceeds. Borrower shall not use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

76

--------------------------------------------------------------------------------


 

8.11                        Unencumbered Properties. Borrower shall not, and
shall not permit any other Loan Party to:

 

(a)                          use or occupy or conduct any activity on, or allow
the use or occupancy of or the conduct of any activity on any Unencumbered
Properties in any manner which violates any Law or which constitutes a public or
private nuisance or which makes void, voidable, or cancelable any insurance then
in force with respect thereto or makes the maintenance of insurance in
accordance with Section 7.07 commercially unreasonable (including by way of
increased premium);

 

(b)                          without the prior written consent of Administrative
Agent, initiate or permit any zoning reclassification of any Unencumbered
Property or seek any variance under existing zoning ordinances applicable to any
Unencumbered Property or use or permit the use of any Unencumbered Property in
such a manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Laws;

 

(c)                           without the prior written consent of
Administrative Agent, (i) impose any material easement, restrictive covenant, or
encumbrance upon any Unencumbered Property, (ii) execute or file any subdivision
plat or condominium declaration affecting any Unencumbered Property or
(iii) consent to the annexation of any Unencumbered Property to any
municipality;

 

(d)                          without the prior written consent of Administrative
Agent, permit any drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of any
Unencumbered Property regardless of the depth thereof or the method of mining or
extraction thereof;

 

(e)                           cause, commit, permit or allow to continue (i) any
violation of any Environmental Requirement (A) by any Loan Party or by any
Person or (B) by or with respect to any Unencumbered Property or any use of or
condition or activity on any Unencumbered Property, or (ii) the attachment of
any environmental lien to any Unencumbered Property; or

 

(f)                            place, install, dispose of or release, or cause,
permit, or allow the placing, installation, disposal, spilling, leaking, dumping
or release of, any Hazardous Material or storage tank (or similar vessel) on any
Unencumbered Property; in each case to the extent that any of the foregoing
would, individually or in the aggregate, materially and adversely affect the
value of any Unencumbered Property.

 

8.12                        Acceptable Ground Leases. Borrower shall not, and
shall not permit any other Loan Party to, without the prior written consent of
Administrative Agent, assign or surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
modify, change, supplement, alter, or amend in any material respect any
Acceptable Ground Lease, either orally or in writing.

 

8.13                        Amendments of Organization Documents. Borrower shall
not, and shall not permit any other Company to, amend any of its Organization
Documents in any manner that would adversely affect any Loan Party’s ability to
pay its Obligations hereunder or materially and adversely impairs any rights or
remedies of Administrative Agent or any Lender under the Loan Documents or
applicable Laws.

 

77

--------------------------------------------------------------------------------


 

8.14                        Accounting Changes. Borrower shall not, and shall
not permit any other Company to, make any change in (a) accounting policies or
reporting practices, except as required by or otherwise in accordance with GAAP,
or (b) fiscal year.

 

8.15                        Prepayments, Etc. of Indebtedness. Borrower shall
not, and shall not permit any other Loan Party to, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness.

 

8.16                        Financial Covenants.

 

(a)                          Maximum Consolidated Leverage Ratio. Borrower shall
not permit the Maximum Consolidated Leverage Ratio to, at any time, exceed an
amount equal to fifty percent (50%).

 

(b)                          Maximum Consolidated Recourse Debt Limitation.
Borrower shall not permit the Maximum Consolidated Recourse Debt Ratio to, at
any time, exceed an amount equal to twenty percent (20%).

 

(c)                           Maximum Consolidated Secured Debt Limitation.
Borrower shall not permit the Maximum Consolidated Secured Debt Ratio to, at any
time, exceed an amount equal to thirty percent (30%).

 

(d)                          Minimum Consolidated Fixed Charge Coverage Ratio.
Borrower shall not permit the Minimum Consolidated Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter of the Companies to be less than 1.50
to 1.00.

 

(e)                           Minimum Net Asset Value. Borrower shall not permit
Net Asset Value to, at any time, to be less than $1,000,000,000.

 

8.17                        Unencumbered Property Covenants.

 

(a)                          Minimum Consolidated Unsecured Debt Service
Coverage Ratio. Borrower shall not permit the Minimum Consolidated Unsecured
Debt Service Coverage Ratio, as of the last day of any fiscal quarter of the
Companies, to be less than 2.50 to 1.00.

 

(b)                          Occupancy. Borrower shall not permit: (i) the
aggregate Physical Occupancy Rate for all Unencumbered Properties to be less
than eighty percent (80%), or (ii) the Economic Leasing Percentage to be less
than seventy percent (70%) for each individual Unencumbered Property, or
(iii) the average Hotel Occupancy Rate to be less than sixty percent (60%) for
all Unencumbered Properties, which are hotel Properties, as of the last day of
any fiscal quarter of the Companies.

 

(c)                           Minimum Unencumbered Properties. Borrower shall
not permit there to be less than five (5) Properties in the Unencumbered
Property Pool.

 

(d)                          Maximum Availability. Borrower shall not permit the
sum of (i) the Total Outstandings plus (ii) the “Total Outstandings” under, and
as defined in, the Bridge Facility to exceed forty percent (40%) of the
Unencumbered Asset Value as of any date.

 

78

--------------------------------------------------------------------------------


 

Article IX.

Events of Default and Remedies

 

9.01                        Events of Default. Any of the following shall
constitute an Event of Default (each, an “Event of Default”):

 

(a)                          Non-Payment. Borrower or any other Loan Party fails
to pay (i) when and as required to be paid herein, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three (3) days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)                          Specific Covenants. Any Company fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01, 7.02,
7.05, 7.10, 7.11 or 7.15, or any Subsidiary Guarantor fails to perform or
observe any term, covenant, or agreement contained in the Subsidiary Guaranty;
or

 

(c)                           Notices. Borrower fails to perform or observe any
term, covenant or agreement contained in Section 7.03 and such failure continues
for ten (10) days; or

 

(d)                          Other Defaults. Any Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a), (b) or
(c) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days, or if such failure is
capable of cure but not within thirty (30) days, such longer period (but in no
event to exceed an additional thirty (30) days) as may be reasonably necessary
to cure such failure so long as such Loan Party commences such cure within the
initial thirty (30) days and diligently pursues achieving such cure; or

 

(e)                           Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (without duplication of any
materiality qualifiers therein) when made or deemed made; or

 

(f)                            Cross-Default. (i) any Loan Party (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Debt (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, or (B) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Non-Recourse Debt (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $40,000,000; or

 

(g)                           Other Agreements. (i) any Loan Party (A) fails to
observe or perform any other agreement or condition relating to any Recourse
Debt (other than Indebtedness hereunder and Indebtedness under Swap Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $20,000,000, or contained in any

 

79

--------------------------------------------------------------------------------


 

instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders or beneficiary or beneficiaries of such Recourse
Debt (or a trustee or agent on behalf of such holder or holders or beneficiary
or beneficiaries) to cause, with the giving of notice if required, such Recourse
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Recourse Debt to be made, prior to its stated maturity;
or (B) fails to observe or perform any other agreement or condition relating to
any Non-Recourse Debt (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $40,000,000,
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Non-Recourse Debt (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Non-Recourse Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Non-Recourse Debt to be
made, prior to its stated maturity or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which any Company is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as defined in such Swap Contract) under such Swap Contract as to which any
Company is an Affected Party (as defined in such Swap Contract) and, in either
event, the Swap Termination Value owed by such Company as a result thereof is
greater than $20,000,000 and the same is not paid in accordance with the terms
thereof; or

 

(h)                          Insolvency Proceedings, Etc. Any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(i)                              Inability to Pay Debts; Attachment. (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

 

(j)                             Judgments. There is entered against any Loan
Party (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during

 

80

--------------------------------------------------------------------------------


 

which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(k)                          ERISA. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $20,000,000; or

 

(l)                              Invalidity of Loan Documents. Any provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect (unless
such cessation would not affect the obligations of any applicable Loan Party or
the rights and remedies of Administrative Agent or any Lender, in each case, in
any material respect); or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision of Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of Loan
Document; or

 

(m)                      Change of Control. There occurs any Change of Control;
or

 

(n)                          Bridge Facility. There occurs an Event of Default
under and as defined in the Bridge Facility Documents.

 

9.02                 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, Administrative Agent shall, at the request of, or may,
with the consent of, Required Lenders, take any or all of the following actions:

 

(a)                          declare the commitment of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                          declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)                           require that Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)                          exercise on behalf of itself, the Lenders and the
L/C Issuer all rights and remedies available to it, the Lenders and the L/C
Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of

 

81

--------------------------------------------------------------------------------


 

Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03                 Application of Funds. After the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Article X.

Administrative Agent

 

10.01          Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and the L/C Issuer, and neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

82

--------------------------------------------------------------------------------


 

10.02          Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary thereof or other Affiliate thereof
as if such Person were not Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03          Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a)                          shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                          shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that
Administrative Agent is required to exercise as directed in writing by Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                           shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or the L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04          Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website

 

83

--------------------------------------------------------------------------------


 

posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

10.05          Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06          Resignation of Administrative Agent.

 

(a)                          Administrative Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuer, and Borrower. Upon receipt of
any such notice of resignation, Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Administrative Agent shall notify Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties

 

84

--------------------------------------------------------------------------------


 

in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)                          Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07          Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.08          No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Runners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.09          Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                          to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and Administrative
Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)                          to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments authorized by such Lender
to Administrative Agent and, in the event that Administrative Agent shall

 

85

--------------------------------------------------------------------------------


 

consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize Administrative Agent to vote in respect of the claim of any Lender or
the L/C Issuer in any such proceeding.

 

10.10          Guaranty Matters.  The Lenders and the L/C Issuer irrevocably
authorize Administrative Agent, at its option and in its discretion, to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if
such Person ceases to be a Subsidiary of Borrower as a result of a transaction
permitted by Section 8.04(a). Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 10.10.

 

Article XI.

Miscellaneous

 

11.01          Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                          waive any condition set forth in Section 5.01
(other than Section 5.01(c)) without the written consent of each Lender;

 

(b)                          extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender;

 

(c)                           postpone any date fixed by this Agreement or any
other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)                          reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

86

--------------------------------------------------------------------------------


 

(e)                           change Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)                            change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)                           release all or substantially all of the value of
the Subsidiary Guaranty without the written consent of each Lender, except to
the extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 10.10 (in which case such release may be made by Administrative Agent
acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

11.02          Notices; Effectiveness; Electronic Communication.

 

(a)                          Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                              if to Borrower, Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

 

(ii)                           if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Borrower or any other Loan Party).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications

 

87

--------------------------------------------------------------------------------


 

sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)                          Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                          Change of Address, Etc. Each of Borrower,
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other

 

88

--------------------------------------------------------------------------------


 

communications hereunder by notice to Borrower, Administrative Agent, the L/C
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
Administrative Agent from time to time to ensure that Administrative Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                           Reliance by Administrative Agent, L/C Issuer and
Lenders. Administrative Agent, the L/C Issuer and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

 

11.03          No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to

 

89

--------------------------------------------------------------------------------


 

Section 2.13, any Lender may, with the consent of Required Lenders, enforce any
rights and remedies available to it and as authorized by Required Lenders.

 

11.04          Expenses; Indemnity; Damage Waiver.

 

(a)                          Costs and Expenses. Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                          Indemnification by Loan Parties. Without
duplication or increase of the payment of costs contemplated by clause (a)
above, each Loan Party shall indemnify Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Company, or any Environmental Liability related in any way to any Company,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a

 

90

--------------------------------------------------------------------------------

 


 

court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)         Reimbursement by Lenders.  To the extent that Borrower or any other
Loan Party for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to Administrative Agent
(or any sub-agent thereof), the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)         Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)         Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, the L/C Issuer and the Swing Line Lender,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such

 

91

--------------------------------------------------------------------------------


 

payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender (and any attempted assignment or transfer by Borrower or any
other Loan Party without such consent shall be null and void) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and

 

92

--------------------------------------------------------------------------------


 

concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)        the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

 

(B)        the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)        the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)        the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to Borrower or any of its Subsidiaries or Affiliates, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the

 

93

--------------------------------------------------------------------------------


 

parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)         Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such

 

94

--------------------------------------------------------------------------------


 

Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)         Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or

 

95

--------------------------------------------------------------------------------


 

Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07      Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below),  except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any of its Subsidiaries relating to Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries, provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or any of its Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08      Right of Setoff.  If an Event of Default under Section 9.01(a) shall
have occurred and be continuing or upon acceleration of the Obligations, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of Borrower
or any other Loan Party against any and all of the obligations of Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such

 

96

--------------------------------------------------------------------------------


 

Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
11.08 are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.  Each Lender and the L/C Issuer agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. For the avoidance of doubt, the set off rights under
this Section 11.08 granted to each Lender, the L/C Issuer and each of their
respective Affiliates shall not apply with respect to any accounts of any
Company that is not a Loan Party.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11      Survival of Representations and Warranties.  Liability for any
inaccuracy of any representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

97

--------------------------------------------------------------------------------


 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by Administrative Agent, the L/C Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)         Borrower shall have paid to Administrative Agent any expenses
(including reasonable attorneys’ fees) incurred by Administrative Agent in
connection therewith;

 

(b)         such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW.  Pursuant to Section 5-1401 of the New York General
Obligations Law, the substantive laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law principles that might otherwise apply (except to the extent
the laws of another jurisdiction govern the creation, perfection, validity, or
enforcement of Liens under the Collateral Documents), and the applicable federal
laws of the United States of America, shall govern the validity, construction,
enforcement and interpretation of this Credit Agreement and all of the other
Loan Documents.

 

98

--------------------------------------------------------------------------------


 

(b)         CHOICE OF FORUM, ETC..  BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

(c)         WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED

 

99

--------------------------------------------------------------------------------


 

TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees that:
(i)(A) the arranging and other services regarding this Agreement provided by
Administrative Agent and the Arranger are arm’s-length commercial transactions
between Borrower, each other Loan Party and their respective Affiliates, on the
one hand, and Administrative Agent and the Arranger, on the other hand, (B) each
of Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) Administrative Agent, Arranger, and
JPMorgan Chase Bank, N.A., as Syndication Agent, each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither Administrative Agent, Arranger,
nor JPMorgan Chase Bank, N.A., as Syndication Agent, has any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii)
Administrative Agent, Lenders and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower, the other Loan Parties and their respective
Affiliates, and neither Administrative Agent, Lenders nor the Arranger has any
obligation to disclose any of such interests to Borrower, any other Loan Party
or any of their respective Affiliates. To the fullest extent permitted by law,
each of Borrower and the other Loan Parties hereby waives and releases any
claims that it may have against Administrative Agent, the Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19      Time of the Essence. Time is of the essence of the Loan Documents.

 

100

--------------------------------------------------------------------------------


 

11.20   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page intentionally blank. Signature pages follow.]

 

101

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

40,000,000

 

40.000000000

%

JPMorgan Chase Bank, N.A.

 

$

20,000,000

 

20.000000000

%

Comerica Bank

 

$

20,000,000

 

20.000000000

%

KeyBank National Association

 

$

20,000,000

 

20.000000000

%

Total

 

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL UNENCUMBERED PROPERTIES

 

Name

 

Property Owner

 

City, State

 

Property
Type

 

NRSF as 
of 6/30/13

 

Hotel
Keys

 

Occupancy
(Office as
 of 6/30/13
Hotels 
YTD 
through
6/30/13) 
(%)

 

Book Value (in 
thousands) as of
6/30/13

 

BB&T Center (200 S. College St.)

 

CIM Urban REIT Properties VIII, L.P.

 

Charlotte, NC

 

Office

 

553,056

 

N/A

 

81

%

$

116,382

 

260 Townsend

 

CIM Urban REIT Properties II, L.P.

 

San Francisco, CA

 

Office

 

64,414

 

N/A

 

100

%

$

32,300

 

Ordway Building (1 Kaiser)

 

CIM/Oakland 1 Kaiser Plaza, LP

 

Oakland, CA

 

Office

 

532,969

 

N/A

 

90

%

$

147,156

 

2101 Webster & Parking

 

CIM/Oakland Center 21, LP
CIM/Oakland 2353 Webster, LP (parking)

 

Oakland, CA

 

Office

 

472,871

 

N/A

 

90

%

$

145,495

 

Civic Center (500 W. Santa Ana Blvd.)

 

CIM Urban REIT Properties I, L.P.

 

Santa Ana, CA

 

Office

 

37,116

 

N/A

 

100

%

$

6,623

 

1333 Broadway

 

CIM/Oakland 1333 Broadway, L.P.

 

Oakland, CA

 

Office

 

239,801

 

N/A

 

82

%

$

50,550

 

Sacramento Sheraton Grand Hotel (1230 J St.)

 

CIM/J Street Hotel Sacramento, L.P.

 

Sacramento, CA

 

Hotel

 

N/A

 

503

 

74

%

$

130,291

 

Courtyard by Marriott Downtown Oakland (988 Broadway)

 

CIM/Oakland Downtown, L.P.

 

Oakland, CA

 

Hotel

 

N/A

 

162

 

73

%

$

24,318

 

Total:

 

 

 

 

 

 

 

1,900,227

 

665

 

 

 

$

653,115.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

Schedule of Material Indebtedness and other liabilities

CIM Urban REIT, LLC

(in ‘000s)

 

 

 

 

 

Total Project

 

 

 

 

 

 

 

Investment

 

Asset Type

 

Debt @ 6/30/2013

 

Interest Rate

 

Final Maturity

 

Counter Party

 

800 North Capitol Street

 

Office

 

$

65,733

 

6.30

%

9/10/2013

 

New York Life Insurance

 

370 L’Enfant Promenade

 

Office

 

28,960

 

7.66

%

12/1/2015

 

Met Life Real Estate Investment

 

830 1st Street NE

 

Office

 

46,000

 

4.50

%

1/5/2027

 

Prudential

 

Penn Field

 

Office

 

12,877

 

5.56

%

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

36,029

 

6.65

%

7/15/2018

 

Northwestern Mutual Life

 

11600 Wilshire

 

Office

 

10,626

 

5.95

%

12/1/2013

 

Wells Fargo

 

11620 Wilshire

 

Office

 

34,990

 

5.06

%

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

41,477

 

5.39

%

3/1/2021

 

Prudential

 

Memorial Hills Apartment Portfolio

 

Multi-Family

 

31,062

 

5.18

%

6/5/2021

 

Prudential

 

Mortgages payable

 

 

 

$

307,753

 

 

 

 

 

 

 

 

 

 

Liabilities @ 6/30/13

 

Unsecured revolving credit agreement dated 02/06/2012

 

$

56,000

 

Accounts payable and accrued expenses

 

14,589

 

Interest payable

 

1,353

 

Security deposits and deferred revenues

 

10,203

 

Tenant allowance payable

 

1,066

 

Investment management fee payable

 

5,527

 

Distributions payable

 

21,001

 

 

 

 

Contingencies @ 6/30/13

 

Scheduled future noncancelable minimum lease payments

 

$

131,671

 

Total Liabilities and Contingencies

 

$

549,163

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

All matters disclosed in the following:

 

1.

 

Phase I Environmental Site Assessment, dated as of February 10, 2006, prepared
by Earth Tech, Inc., a California corporation, as Project No. 91546.

 

 

 

2.

 

Environmental Site Assessment, dated as of August 11, 2006, prepared by AllWest
Environmental, Inc., a California corporation, as Project No. 26188.20.

 

 

 

3.

 

Phase I Environmental Site Assessment, dated as of January 17, 2007, prepared by
Island Environmental, Inc., a Maryland corporation, as Project No. 20673.

 

 

 

4.

 

Phase I Environmental Site Assessment, dated as of June 29, 2007, prepared by
EBI Consulting, Inc., a Massachusetts corporation (“EBI”), as Project
No. 21070027.

 

 

 

5.

 

Phase I Environmental Site Assessment, dated as of January 23, 2008, prepared by
EMG, a Maryland corporation (“EMG”), as Project No. 86590.07R-004.048.

 

 

 

6.

 

Phase I Environmental Site Assessment, dated as of February 11, 2008, prepared
by EMG as Project No. 86590.07R-005.048.

 

 

 

7.

 

Phase I Environmental Site Assessment, last revised as of April 30, 2008,
prepared by Professional Service Industries, Inc., a Delaware corporation, as
Project PSI No. 583-8E003.

 

 

 

8.

 

Summary of Review of Environmental Documents Oakland City Center Marriott Hotel,
prepared by EBI, dated October 9, 2006.

 

 

 

9.

 

Phase I Environmental Site Assessment, dated as of April 17, 2008, prepared by
EMG, a Maryland corporation (“EMG”), as Project No. 86590.07R-001.048.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES,

OTHER EQUITY INVESTMENTS

 

Part (a).                                                          Subsidiaries.

 

Borrower owns, directly or indirectly, a 100% interest in the following
entities:

 

1.

47 East 34th Street (NY), L.P.

2.

47 East 34th Street (NY) GP, LLC

3.

CIM/980 9th Street (Sacramento), LP

4.

CIM/3636 McKinney Avenue (Dallas) LP

5.

CIM/3839 McKinney Avenue (Dallas), LP

6.

CIM/4200 Scotland Street (Houston), LP

7.

CIM/4649 Cole Avenue (Dallas), LP

8.

CIM/9901 La Cienega (LA), LP

9.

CIM/11600 Wilshire (Los Angeles), LP

10.

CIM/11600 Wilshire (Los Angeles) GP, LLC

11.

CIM/11620 Wilshire (Los Angeles), LP

12.

CIM/11620 Wilshire (Los Angeles) GP, LLC

13.

Galaxy 800 N. Capitol Owners, LLC

14.

CIM/J Street Hotel Sacramento, Inc.

15.

CIM/J Street Hotel Sacramento, LP

16.

CIM/J Street Hotel Sacramento GP, LLC

17.

MDH Capitol, LLC

18.

CIM/Oakland 1 Kaiser Plaza, LP

19.

CIM/Oakland 1333 Broadway GP, LLC

20.

CIM/Oakland 1333 Broadway, LP

21.

CIM/Oakland 1901 Harrison, LP

22.

CIM/Oakland 1901 Harrison GP, LLC

23.

CIM/Oakland 2353 Webster, LP

24.

CIM/Oakland Center 21, LP

25.

CIM/Oakland Downtown, Inc.

26.

CIM/Oakland Downtown, LP

27.

CIM/Oakland Office Portfolio, LP

28.

CIM/Oakland Office Portfolio GP, LLC

29.

CIM/Oakland Office Properties GP, LLC

30.

CIM REIT Newco 1 GP, LLC

31.

CIM REIT LP Newco 1, LP

32.

CIM/Texas Apartments GP 1, LLC

33.

CIM/Union Square 825 GP, LLC

34.

Union Square 825 Property, LP

35.

CIM/Union Square 941 GP, LLC

36.

Union Square 941 Property, LP

37.

Union Square Plaza Owner, LP

38.

CIM/Union Square Plaza GP, LLC

39.

CIM Urban Partners, L.P.

40.

CIM Urban REIT 211 Main St. (SF) GP, LLC

41.

CIM Urban REIT 211 Main St. (SF), LP

42.

CIM Urban REIT Acquisition, LLC

 

--------------------------------------------------------------------------------


 

43.

CIM Urban REIT GP I, LLC

44.

CIM Urban REIT GP II, LLC

45.

CIM Urban REIT GP III, LLC

46.

CIM Urban REIT GP IV, LLC

47.

CIM Urban REIT Properties I, LP

48.

CIM Urban REIT Properties II, LP

49.

CIM Urban REIT Properties III, LP

50.

CIM Urban REIT Properties V, LP

51.

CIM Urban REIT Properties VI, LP

52.

CIM Urban REIT Properties VIII GP, LLC

53.

CIM Urban REIT Properties VIII Holdings, LP

54.

CIM Urban REIT Properties VIII, L.P.

55.

CIM Urban REIT Properties IX, LP

56.

CIM Urban REIT Properties X, LP

57.

CIM Urban REIT Properties XI, LP

58.

CIM Urban REIT Properties XII, LP

59.

CIM Urban REIT Properties XIII, LP

60.

WEH Capitol, LLC

61.

CIM Wilshire (Los Angeles) Investor, LLC

62.

CIM Wilshire (Los Angeles) Manager, LLC

63.

CIM/9901 La Cienega (Los Angeles) Owner, LLC (1)

 

Part (b).                                                          Other Equity
Investments.

 

None.

 

--------------------------------------------------------------------------------

(1)  CIM/9901 La Cienega (Los Angeles) Owner, LLC will be formed upon receipt of
an EIN from the Internal Revenue Service. Borrower will provide the exact name
and evidence of formation when available.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

UNENCUMBERED PROPERTY

 

The buildings located at 2101 Webster Street and 2100 Franklin Street in
Oakland, California share the same tax lot.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

GROUND LEASES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02

 

INVESTMENTS

 

1.                                              The following Investments:

 

Borrower

List of Investments as of 6/30/13

(in '000)

 

Investment

 

Type

 

Cost

 

Book Value

 

7083 Hollywood Boulevard

 

Office

 

$

26,295

 

$

27,000

 

800 N Capitol Street

 

Office

 

124,200

 

137,012

 

370 L’Enfant Promenade

 

Office

 

190,747

 

215,298

 

260 Townsend

 

Office

 

24,122

 

32,300

 

830 1st Street NE

 

Office

 

82,972

 

121,061

 

BB&T Center

 

Office

 

128,905

 

116,382

 

Courtyard Oakland Downtown

 

Hotel

 

27,681

 

24,318

 

Civic Center Professional Plaza

 

Office

 

10,387

 

6,623

 

Penn Field

 

Office

 

38,763

 

38,661

 

Union Square

 

Office

 

301,331

 

304,446

 

L.A. Holiday Inn

 

Hotel

 

34,591

 

41,900

 

Sheraton Grand Hotel

 

Hotel

 

143,001

 

130,291

 

Lake Merritt Office Portfolio:

 

 

 

 

 

 

 

1333 Broadway

 

Office

 

52,495

 

50,550

 

1901 Harrison

 

Office

 

73,560

 

72,255

 

2101 Webster & 2353 Webster

 

Office/Parking

 

154,598

 

145,495

 

2100 Franklin

 

Office

 

48,164

 

56,503

 

Ordway

 

Office

 

143,137

 

147,156

 

980 9th Street

 

Office/Parking

 

105,236

 

119,780

 

211 Main Street

 

Office

 

114,077

 

190,001

 

Dallas Apartment Portfolio

 

Residential

 

65,115

 

84,161

 

Memorial Hills Apartments

 

Residential

 

51,152

 

66,558

 

11600 & 11620 Wilshire

 

Office

 

91,916

 

111,176

 

47 E 34th Street

 

Residential

 

66,890

 

93,194

 

Total

 

 

 

$

2,099,335

 

$

2,332,121

 

 

2.                                             All of the guaranties and
indemnities listed on Schedule 8.03 attached to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

EXISTING INDEBTEDNESS

 

Investment

 

Asset Type

 

Total Project
Debt @ 9/30/2013

 

Interest Rate

 

Final Maturity

 

Counter Party

 

370 L’Enfant Promenade

 

Office

 

28,960

 

7.66%

 

12/1/2015

 

Met Life Real Estate Investment

 

830 1st Street NE

 

Office

 

46,000

 

4.50%

 

1/5/2027

 

Prudential

 

Penn Field

 

Office

 

12,877

 

5.56%

 

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

36,029

 

6.65%

 

7/15/2018

 

Northwestern Mutual Life

 

11620 Wilshire

 

Office

 

34,990

 

5.06%

 

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

41,477

 

5.39%

 

3/1/2021

 

Prudential

 

Memorial Hills Apartment Portfolio

 

Multi-Family

 

31,062

 

5.18%

 

6/5/2021

 

Prudential

 

Mortgages payable

 

 

 

$

231,395

 

 

 

 

 

 

 

Bridge Facility

 

 

 

61,000

 

LIBOR + 1.25%

 

2/28/2014

 

Bank of America

 

Total Existing Indebtedness

 

 

 

$

292,395

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

CIM Urban Partners, L.P.

c/o CIM Group, Inc.

6922 Hollywood Blvd., Suite 900

Los Angeles, CA 90028

Telecopier: (323) 860-4901

Attention: General Counsel

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Marchell Hilliard

Telephone: (213) 621-4837

Telecopier: (213) 621-4831

Electronic Mail:  marchell.hilliard@baml.com

 

Other Notices as Administrative Agent:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Holly Du

Telephone: (213) 621-4869

Telecopier: (213) 621-4831

Electronic Mail:  holly.du@baml.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Holly Du

Telephone: (213) 621-4869

Telecopier: (213) 621-4831

Electronic Mail:  holly.du@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Holly Du

Telephone: (213) 621-4869

Telecopier: (213) 621-4831

Electronic Mail:  holly.du@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                 ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Committed Loans                                        o A
conversion or continuation of Loans

 

1.                                     
On                                                                               (a
Business Day).

 

2.                                      In the amount of
$                                  .

 

3.                                      Comprised of [Base Rate Loans]
[Eurodollar Rate Loans].

 

4.                                      For Eurodollar Rate Loans: with an
Interest Period of [1] [2] [3] [6] months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                     ,        

 

To:                             Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                     
On                                                             (a Business Day).

 

2.                                      In the amount of
$                                    .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP,  LLC,  a California limited liability company, its
General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REQUEST FOR LETTER OF CREDIT

 

To:                             Bank of America, N.A., as L/C Issuer

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Request for Letter of Credit is executed and delivered by CIM Urban
Partners, L.P., a Delaware limited partnership (“Applicant”), to Bank of
America, N.A., as Administrative Agent and L/C Issuer, pursuant to Section
2.03(b) of that certain Credit Agreement dated as of February 6, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Applicant, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender. Applicant has contemporaneously executed and delivered to Administrative
Agent and L/C Issuer a Letter of Credit Application.

 

Applicant hereby requests that L/C Issuer issue a Letter of Credit as follows:

 

Stated Amount:

Beneficiary Name

and Address:

Expiry Date:

 

The Letter of Credit requested herein complies with the requirements of the
provisos to the first sentence of Section 2.03(a) of the Agreement.

 

This Request for Letter of Credit is executed on                      , 20
     .  The undersigned hereby certifies each and every matter contained herein
to be true and correct.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP,  LLC,  a California limited liability company, its
General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                     ] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by Lender to Borrower under certain Credit
Agreement,  dated as of February 6, 2012 (as amended,  restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantees of the Subsidiary Guarantors. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of Loan

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [               ] of Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to Administrative
Agent on the behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.        Borrower has delivered the year-end audited financial statements
required by Section 7.01(a) and (b) of the Agreement for the fiscal year of the
Companies ended as of the above date, together with the reports and opinions of
an independent certified public accountant required by such sections.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.        Borrower has delivered the unaudited financial statements required by
Section 7.01(c) of the Agreement for the fiscal quarter of Borrower ended as of
the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes (to the extent
not otherwise prepared by Borrower).

 

2.        The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Companies during the accounting period covered by such financial statements.

 

3.        A review of the activities of the Companies during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all of its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.        The representations and warranties of Borrower contained in Article VI
of the Agreement, and any representations and warranties of any other Loan Party
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b),  respectively,  of Section 7.01 of
the Agreement,  including the statements in connection with which this
Compliance Certificate is delivered.

 

5.        The financial covenant analyses and information set forth on Schedule
1 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF,  the undersigned has executed this Compliance Certificate as
of                      ,         .

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                          (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 8.03 –Indebtedness.

 

 

 

 

 

 

A.

None, except as permitted by Section 8.03.

 

 

 

 

 

 

B.

Section 8.03(j) – Unsecured Indebtedness.

 

 

 

 

 

 

 

Other unsecured Indebtedness constituting ordinary course obligations (other
than debt for borrowed money) incurred by Borrower and Companies

 

 

 

 

 

 

 

Maximum permitted:                           $30,000,000 at any time outstanding

 

 

 

 

 

II.

Section 8.16(a)– Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

A.

All Indebtedness of the Companies, on a consolidated basis as of the Statement
Date:

$

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

C.

Maximum Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

 

 

 

 

 

 

 

Maximum permitted:                           50%

 

 

 

 

 

III.

Section 8.16(b) – Maximum Consolidated Recourse Debt Limitation.

 

 

 

 

 

 

A.

All Recourse Debt of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

C.

Maximum Consolidated Recourse Debt Ratio (Line III.A ÷ Line III.B):

 

 

 

 

 

 

 

Maximum Permitted:                          20%

 

 

 

 

 

IV.

Section 8.16(c) – Maximum Consolidated Secured Debt Limitation.

 

 

 

 

 

 

A.

All Secured Debt of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

C.

Maximum Consolidated Secured Debt Ratio (Line IV.A ÷ Line IV.B):

 

 

 

 

 

 

 

Maximum permitted:                           30%

 

 

3

--------------------------------------------------------------------------------


 

V.

Section 8.16(d) – Minimum Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

A.

Net Operating Income as of the Statement Date:

$

 

 

 

 

 

B.

Consolidated Fixed Charges for the Companies, on a consolidated basis, for the
Calculation Period most recently ended as of the Statement Date:

 

 

 

$

 

 

 

 

 

C.

Minimum Consolidated Fixed Charge Coverage Ratio (Line V.A ÷ Line V.B):

               to 1.00

 

 

 

 

 

 

Minimum required:                                    1.50 to 1.00

 

 

 

 

 

VI.

Section 8.16(e) – Minimum Net Asset Value.

 

 

 

 

 

 

A.

Total Asset Value of the Companies, on a consolidated basis, as of the Statement
Date:

$

 

 

 

 

 

B.

Total Liabilities as of the Statement Date:

$

 

 

 

 

 

C.

Net Asset Value (Line VI.A - Line VI.B):

 

 

 

 

 

 

 

Minimum required:                                    $1,000,000,000

 

 

 

 

 

VII.

Section 8.17(a) – Minimum Consolidated Unsecured Debt Service Coverage Ratio.

 

 

 

 

 

A.

Unencumbered Net Operating Income:

$

 

 

 

 

 

B.

Consolidated Unsecured Debt Service (Line VII.B.1 x Line VII.B.2):

$

 

 

 

 

 

 

1.    All Unsecured Debt of the Companies as of the last day of such Calculation
Period:

$

 

 

 

 

 

 

2.    Debt Constant (based on a thirty (30) year, mortgage-style principal
amortization at an interest rate equal to the greatest of Line VII.B.2.x, Line
VII.B.2.y, and Line VII.B.2.z):

 

 

 

 

 

 

 

 

 

 

    x.       10 year Treasury Bill yield plus 2.50%:

 

 

 

 

 

 

 

    y.       7.00%

7.00%

 

 

 

 

 

 

    z.        One-month Eurodollar interest rate plus Eurodollar Rate Applicable
Margin as of the Calculation Period:

 

 

 

 

 

 

 

 

 

C.

Minimum Consolidated Unsecured Debt Service Coverage Ratio (Line VII.A ÷ Line
VII.B):

                 to 1.00

 

 

 

 

 

 

Minimum required:                                    2.50 to 1.00

 

 

4

--------------------------------------------------------------------------------


 

VIII.

Section 8.17(b) – Occupancy Rate.

 

 

 

 

 

 

A.

Aggregate Occupancy Rate for all Unencumbered Properties as of the Statement
Date:

 

 

 

 

 

 

 

Minimum required:                                    80%

 

 

 

 

 

 

B.

Economic Leasing Percentage for each individual Unencumbered Property as of the
Statement Date:

 

 

 

 

 

 

 

Minimum required:                                    70%

 

 

 

 

 

 

C.

Average Hotel Occupancy Rate for all Unencumbered Properties, which are hotel
Properties, as of the Statement Date:

 

 

 

 

 

 

 

Minimum required:                                    60%

 

 

 

 

 

IX.

Section 8.17(c) – Minimum Unencumbered Properties.

 

 

 

 

 

 

A.

Number of Properties in the Unencumbered Property Pool:

 

 

 

 

 

 

 

Minimum required:                                    5

 

 

 

 

 

X.

Section 8.17(d) – Maximum Availability.

 

 

 

 

 

 

A.

Total Outstandings:

 

 

 

 

 

 

B.

Total Outstanding under the Bridge Facility:

 

 

 

 

 

 

C.

Unencumbered Asset Value as of the Statement Date:

 

 

 

 

 

 

D.

Unencumbered Asset Value as of the Statement Date times 40%:

 

 

 

 

 

 

 

Required: Line X.A plus Line X.B is less than Line X.D

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION

 

This  Assignment  and  Assumption  (this  “Assignment  and  Assumption”)  is 
dated  as  of  the Effective Date set forth below and is entered into by and
between [the][each](2) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](3) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It  is  understood  and  agreed  that  the  rights  and 
obligations  of  [the  Assignors][the Assignees](4)  hereunder are several and
not joint.](5)    Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities(6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.                Assignor[s]:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                                        For bracketed language here and
elsewhere in this form relating to the Assignor(s), if the assignment is from a
single Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(3)                                        For bracketed language here and
elsewhere in this form relating to the Assignee(s), if the assignment is to a
single Assignee, choose the first bracketed language.  If the assignment is to
multiple Assignees, choose the second bracketed language.

(4)                                        Select as appropriate.

(5)                                        Include bracketed language if there
are either multiple Assignors or multiple Assignees.

(6)                                        Include all applicable subfacilities.

 

1

--------------------------------------------------------------------------------


 

2.                                             Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                                  
Borrower:                                          CIM Urban Partners, L.P., a
Delaware limited partnership

 

4.                                                   Administrative
Agent:            Bank of America, N.A., as the administrative agent under the
Credit Agreement

 

5.                                                   Credit
Agreement:                                Credit Agreement, dated as of
February 6, 2012, among CIM  Urban Partners, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

 

6.                                                   Assigned Interest[s]:

 

Assignor[s](7)

 

Assignee[s](8)

 

Aggregate
Amount of
Commitment
for all Lenders(9)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(10)

 

CUSIP
Number

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.                                               Trade
Date:                               ](11)

 

Effective Date:                       , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(7)                                                List each Assignor, as
appropriate.

(8)                                                List each Assignee, as
appropriate.

(9)                                                Amounts in this column and in
the column immediately to the right to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date.

(10)                                         Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

(11)                                         To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

[Consented to and](12) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](13)

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)                                 To be added only if the consent of
Administrative Agent is required by the terms of the Credit Agreement.

(13)                                 To be added only if the consent of Borrower
and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by the
terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                           Representations and Warranties.

 

1.1.                                 Assignor.  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][[the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan 
Documents  or  any  collateral  thereunder, (iii) the  financial  condition  of 
Borrower, any  of  its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                                 Assignee.  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to  consummate  the  transactions  contemplated  hereby  and  to 
become  a  Lender  under  the  Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own  credit  analysis  and  decision  to  enter  into 
this  Assignment  and  Assumption  and  to  purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by  [the][such]  Assignee;  and 
(b) agrees  that  (i) it  will, independently  and  without  reliance  upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                           Payments.  From and after the
Effective Date, Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

 

3.                                           General Provisions.  This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns.  This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption

 

4

--------------------------------------------------------------------------------


 

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF UNENCUMBERED PROPERTY REPORT

 

Financial Statement Date:                              ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                       ] of Borrower, and that, as such, he/she
is authorized to execute and deliver this Unencumbered Property Report to
Administrative Agent on the behalf of Borrower, and that:

 

The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                   ,                        .

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

UNENCUMBERED PROPERTY REPORT

 

SCHEDULE I



PREPARED ON [                                       ]

FOR

THE PERIOD ENDING [                                       ]

 

Unencumbered
Property Name

 

Address and
Location

 

Tenants

 

Total
Square
Footage /
Rooms

 

Physical /
Hotel
Occupancy
Rate

 

Economic
Leasing
Percentage

 

Appraised
Value

 

Net
Operating
Income
(reported for a
period of   
months)

 

Date of
Acceptable
Appraisal

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Unencumbered
Property Name

 

Address and
Location

 

Tenants

 

Total
Square
Footage /
Rooms

 

Physical /
Hotel
Occupancy
Rate

 

Economic
Leasing
Percentage

 

Appraised
Value

 

Net
Operating
Income
(reported for a
period of   
months)

 

Date of
Acceptable
Appraisal

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Net Operating Income / Unencumbered Asset Value

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SUBSIDIARY GUARANTY

 

ATTACHED.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF EXTENSION NOTICE

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This notice (the “Extension Notice”) is executed and delivered by CIM Urban
Partners, L.P., a Delaware limited partnership (“Borrower”), to Bank of America,
N.A. (“Administrative Agent”), pursuant that certain Credit Agreement, dated as
of February 6, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Borrower, the Lenders from
time to time party thereto, and Administrative Agent.

 

Borrower hereby notifies you that it elects to extend the Initial Maturity Date
to the Extended Maturity Date (the “Extension”). The Extension Fee is
$           .

 

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

(a)                                 This Extension Notice is being delivered not
earlier than ninety (90) days and not later than thirty (30) days prior to the
Initial Maturity Date; and

 

(b)                                 On or prior to the Initial Maturity Date,
all requirements set forth in Section 2.14 of the Agreement will be satisfied.

 

In the event that between the date hereof and the date of the Extension, any
event should occur which would reasonably be expected to have a Material Adverse
Effect or result in a Material Property Event, Borrower shall promptly notify
Administrative Agent.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE(S) FOLLOW(S).

 

1

--------------------------------------------------------------------------------


 

This Extension Notice is executed on            , 201 . The undersigned hereby
certifies each and every matter contained herein to be true and correct.

 

 

BORROWER:

 

 

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------